Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, I think anyone reading page 6 of the Minutes might get the wrong impression from the juxtaposition of my speech and Mr Vander Taelen' s.
I want to stress two points. First, Mr Vander Taelen may disapprove of my position on the European Union, but it can in no way justify the wholly unfounded personal attacks against me by the Chairman of the Canadian parliamentary delegation. Anyway, Mr Vander Taelen admitted he did not personally witness the incident.
Secondly, I simply cannot understand how Mr Vander Taelen could have got the impression I was against enlargement. I have never said that. On the contrary, I have stated time and again in this House that enlargement is an historic necessity. I have just pointed out that the institutions in their present form undoubtedly constitute an obstacle to enlargement, but that is an entirely different issue. Of course I am in favour of the enlargement of the European Union to the East.
Thank you, Mr Berthu. We will scrupulously check whether there are grounds for amending the Minutes so that everything is as it should be.
Are there any further comments?
Madam President, although I was not the speaker, it was Mr Katiforis, I see that in the Minutes, he is reported as having said that the Turkish authorities had also drawn up a list of Greek people living in Turkey. He did not say that. He simply said "of Greek citizens" , in other words people who are resident in Greece. I say this because Mr Katiforis is not here and so that the Minutes can be corrected accordingly.
Absolutely. I remember that too. That will be corrected.
(The Minutes were approved)
Madam President, this is not about the Minutes but about a point of order. I was contacted several times yesterday and have already been contacted several times today, by people from the press who have got wind of the fact that the Court of Auditors sent you a report yesterday on the funding of the political groups. I am aware that this is a very tricky business and that we must prevent any half-baked stories from getting into the papers. The question on quite a few people' s lips is: what is to become of this report? Will it be made public? I understand that the chairmen of the groups have been able to have a look at the report. I would like to ask you what you are intending to do with it. Will you find a way of making it available to the press or to those who favour doing so, appending a few comments, yes or no? I believe we must adopt an open and transparent strategy here, so that we can say in all candour how we dealt with the funding that was made available to the groups.
It is standard procedure, Mr Staes. The Court of Auditors sent me this preliminary report and it is going out to consultation. I have in fact circulated the report to the Chairment of the groups asking them to let me have their comments so that we can forward them to the Court of Auditors. After that has been done, the Court of Auditors will draw up its final report.
I do not think it is up to the President of Parliament to issue this report to the press. This is not a lack of transparency. It is not up to me to do it. I have done what I had to do, which was to send it to each Group Chairman concerned.
Madam President, I learned yesterday that Mr Akim Birdal, the former chairman of the Turkish Committee on Human Rights has been reimprisoned. Mr Birdal had asked to be released on health grounds, after being attacked. That request was refused and he is in prison because, some time ago, he dared to suggest seeking a political solution to the Kurdish question.
I think it would be very welcome if you, as President of the European Parliament, were to approach the Turkish Government, in whatever way you consider appropriate, and ask for this man of honour to be freed.
Quite, Mr Wurtz. We raised this matter yesterday and I am completely in agreement about approaching the Turkish Government along those lines.
The  "Echelon"  system
The next item is the statements by the Council and the Commission on the existence of an artificial intelligence system allowing the United States of America to intercept and monitor all telephone and electronic communications within the European Union, a system called 'Echelon' .
Madam President, ladies and gentlemen, following on from the letter sent by this House to the Council and from the hearing of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs regarding data protection in the European Union, you have today invited the Council and Commission to comment on the possible existence of the Echelon system. This system is suspected of intercepting telecommunications beyond the bounds of any legal framework of justice and home affairs activities. I must thank you for having invited the Council to speak on this issue. This gives us the opportunity not only to clarify our position but also to inform you about all the measures taken by the Council on the lawful interception of telecommunications.
The European Union must respect the fundamental rights which are guaranteed by the European Convention on Human Rights and which result from the common constitutional traditions of the Member States on general principles of Community law. The Council will do everything to safeguard these principles, particularly with regard to the right of every person to respect for their private and family life, their home or their correspondence, in accordance with the European Convention on Human Rights which forms the cornerstone of our political work. It is common knowledge that work is in progress, in which this House is fully involved, and whose aim is to produce a Charter of Fundamental Rights which must apply within the Union.
This is why the Council presidency wants to firmly state its position on the possible existence of a system for intercepting telecommunications in the European Union, beyond the bounds of any legal framework. The Council cannot accept the creation or existence of such a system which does not respect the laws of the Member States and which violates the fundamental principles aimed at protecting human dignity. I must stress this very firmly.
Having said this, the presidency considers that everything must be done to create an area of freedom, security and justice at European level. Our aim is to build a more open and secure Europe founded on an attachment to our common fundamental values. In this respect, it will sometimes be necessary to allow telecommunications to be intercepted when strictly essential to protect these values and in the interests of justice. This interception, which must be in proportion and have clearly defined limits, must pursue specific aims such as combating organised crime. When exercising this right which is fully enshrined in the European Convention on Human Rights, the presidency considers that the case law of the European Court of Human Rights must also be respected to ensure that the right balance is achieved between interference in private life and the public interest. In certain clearly specified and truly exceptional cases, the interception of telecommunications may be justified under these conditions. We want to act on this point with total transparency so that the European Parliament is kept fully informed of the progress of work within the Council on the lawful interception of telecommunications.
There are also some other areas which we want to tackle. These were listed in the letter, which I have mentioned, as set out by the Committee on Citizens' Freedoms and Rights, and they were also contained in the letter, which your President has just sent to the Council. These areas are police cooperation, judicial cooperation in criminal matters, Europol, Schengen and the initial discussions currently in progress on data protection within the Third Pillar. The Committee raised these matters and I have been asked to comment on them in the letter from your President.
In the area of police cooperation, the Council adopted a resolution on 17 January 1995 on the lawful interception of telecommunications. This resolution, published in the Official Journal, contains a list of specifications for the Member States authorising them to lawfully intercept telecommunications with regard to network operators and service providers. This list allows each Member State to adapt its own national legislation so as to identify and overcome the difficulties in introducing technical specifications for interception in modern telecommunications systems.
In November 1995, a code of conduct containing this same list of specifications indicated in the resolution was established between the Fifteen and Norway. The governments of the United States of America, Canada and Australia informed the Council that they would not sign this code of conduct but that they would follow an identical policy. In 1999, the Council submitted an initiative on the lawful interception of telecommunications with regard to new technologies for assessment. Immediately after the start of this work, the Council consulted the European Parliament on this proposal on which this House issued an opinion in May 1999. The Council is continuing the work on this issue but has not yet adopted a final position. In its meeting on 28 May 1998, the Council adopted conclusions on encryption and law enforcement to guarantee the integrity and confidentiality of digital communications which present considerable advantages for electronic commerce and the private lives of individuals and which can also help to prevent fraud and other crimes. However, we are aware of the concerns about the negative aspects, which the proliferation of encryption services for confidentiality purposes may have in the fight against certain forms of crime. This is why it was decided to closely monitor the degree of use of encryption technologies, particularly by and for organised crime. These measures must be proportional and carefully balanced with regard to other important interests, particularly bearing in mind the need to protect the fundamental rights specified in the European Convention on Human Rights and the operation of the internal market, with the aim of ensuring the development of electronic commerce.
In the area of judicial cooperation in criminal matters, particular attention should be paid to the draft convention on mutual legal assistance in criminal matters between the Member States. Over four years of negotiations on this draft convention are nearly complete. The Justice and Home Affairs Council, in its meeting on 27 March, examined the most important remaining questions, including those on the interception of telecommunications. I am very pleased to announce that a full political agreement on measures for interception was achieved at this meeting. We therefore hope that the adoption of the act establishing the convention will take place during the Justice and Home Affairs Council in May.
Measures have also been specified on data protection in the Europol Convention. It must be stressed that Europol does not have powers of investigation and does not carry out work of an operational nature. Rather, Europol' s mission is to analyse the data supplied by the Member States or third parties. It cannot gather this data directly. I will clarify this for you. It is the responsibility of each Member State to send data to Europol. Therefore, any supervision of data protection is carried out in the Member State of origin with full respect for the Council of Europe Convention of January 1981 and the Recommendation of the Committee of Ministers of the Council of Europe of September 1987. In this way the general rules on the protection of data sent to Europol by the Member States are respected. The convention therefore states that the latter must answer the question of whether the data has been properly gathered in the Member States. So it is the responsibility of each Member State to correct, delete or amend data sent to Europol where it becomes apparent that this data is incorrect or infringes the rules established in this respect. It must be stressed that Europol cannot, on its own, determine if the data sent by a Member State has been properly gathered. Each national supervisory authority has an essential role to play in this area.
I must also speak briefly about the data protection rules within the Schengen Information System. This system provides for an authority responsible for protecting personal data. This common supervisory authority is composed of the supervisory authorities of the various Member States and ensures respect for the system' s principles on data protection, particularly those on the content of the data obtained and the use of this data. Full protection of the interests of individuals is therefore ensured in accordance with the instruments ratified by the Member States.
Finally, I must mention data protection within the Third Pillar. The Member States and the Commission are examining this issue in order to determine to what extent data protection should be provided in a horizontal perspective for the whole of the Third Pillar. Various aspects of this debate are being carefully considered, such as, for example, the questions of whether a common supervisory authority for all the instruments of the Third Pillar should be created or whether it would be sensible to create a common secretariat for these authorities. Furthermore, the Portuguese presidency intends to submit in due course, for the Council' s consideration, initial ideas on the possibility of developing general principles on data protection, which would apply to all the instruments of the Third Pillar. These ideas are still being developed. However, I can tell you that the Portuguese presidency, with full respect for the Community mechanisms, will duly inform the European Parliament about future developments in this work.
This, briefly, is the Council' s position on the work in progress or already concluded in the area of the lawful interception of telecommunications. To conclude, I must say that we fully understand the political concerns underlying this Parliament initiative. The presidency wishes to stress that it is ready to closely monitor Parliament' s work in this area as it considers that there is every reason not to compromise when principles of freedom, democracy and respect for human rights and the fundamental freedoms of individuals are at stake.
Mr President, the Commission has taken note of the recent debate with concern.
We received a letter by Madame Fontaine to Mr Prodi yesterday asking the Commission to focus its statement on certain questions. I will try to cover most of them.
Respect for human rights and the rule of law constitute the foundations of the European Union. The European Convention on Human Rights recognises the right to privacy as one of those rights. All Member States of the European Union are signatories of the Convention.
The specific competencies attributed to the Community are defined in the Treaty. The Commission can only act within the limits of the powers conferred on it by the Treaty. The Community has a clear competence in the field of data protection and in research and technological development. The Union has competencies under the so-called Third Pillar Framework with regard to law enforcement and the fight against crime. National security questions belong to the exclusive competence of the Member States.
The Lisbon Summit last week set out ambitious targets to turn Europe into the most competitive and dynamic knowledge-based economy in the world. Exploiting the full potential of information technology and the Internet are key elements in achieving this goal. Electronic communications play an increasingly important role in everyday life of European citizens. A well-functioning electronic communications infrastructure has become crucial for our economies.
A pre-condition for achieving the Lisbon targets is that citizens and enterprises can trust in electronic communications. A key tool to secure the confidentiality of electronic communications is encryption or cryptography. Encryption means the transformation of data into a form unreadable by anyone without a decryption key. When the European Parliament considered the issue of interception of telecommunications in 1998, its resolution underlined the importance of encryption.
The European research efforts and relatively open access to markets have created conditions that have enabled European enterprises to develop a world-class expertise and high-quality encryption products. It is worth noting that the United States government has recently taken steps to relax its export controls regime for encryption products.
The current rules for intra-community trade are laid down in the so-called dual-use regulation. For external trade, the Wassenaar arrangement imposes export controls on strong encryption products. The aim of export controls is to try to avoid undesired proliferation of these products to certain countries and to criminal organisations. The Commission recognises the need to balance availability of encryption products with concerns of public security and the fight against crime.
The Lisbon European Council called on the Council and the Parliament to adopt - as rapidly as possible - still this year - the dual-use export control regime. The Commission hopes that the revision of dual-use regulation can be completed during the Portuguese presidency. Moreover, the budget for research for security and confidence-enhancing technologies has been increased in the 5th Framework Programme.
The Commission considers that enhancing the security of communications over the Internet by using encryption is a priority. The introduction of such products is not without complexities. Software whose source code is not open, leaves the user in uncertainty. The possibility of built-in circumvention of encryption cannot be excluded. Secondly, effective use of encryption requires a safe key management system.
As far as the Commission' s own communications infrastructure is concerned, the Commission is working on introducing stronger European encryption products for its electronic communications.
Let me now turn to data protection. The Data Protection Directive of 24 October 1995 requires Member States to protect the fundamental rights and freedoms of natural persons and in particular their right to privacy with respect to the processing of personal data. In addition, Member States are under obligation to set up a Supervisory Authority responsible for monitoring the application of the provisions of this Directive.
The data protection Directive is complemented by the Directive for data protection and privacy in the telecommunications sector. This Directive also concerns legal persons and requires providers of public telecommunications services to ensure the security and confidentiality of communications.
Both these directives exclude from their scope activities that fall outside Community competence. Article 1 of the telecommunications data protection directive reads: "This Directive shall not apply to the activities which fall outside the scope of Community law, such as those provided for by Titles V and VI of the Treaty on European Union, and in any case to activities concerning public security, defence, State security (including the economic well-being of the State when activities relate to State security matters) and the activities of the State in areas of criminal law" . As you know, the titles V and VI referred to the Common Foreign and Security Policy and to Justice and Home Affairs in the Maastricht Treaty.
This wording of the directive reflects the wording of Article 8 of the European Convention on Human Rights.
When adopting these Directives, the Council and the Parliament sought to strike a balance between the right to privacy and the legitimate needs of law enforcement and public security. At the same time, activities outside Community competencies had to be excluded.
The Commission has not been entirely satisfied with the transposition of the data protection Directives. As regards the general data protection directive, the Commission has launched infringement procedures against six Member States. With regard to the telecom data protection directive, the Commission has also opened infringement proceedings against six Member States.
As to the activities under the so-called Third Pillar, of which the President of the Council spoke with Mr Prodi today, a number of actions are under way with regard to law enforcement and the fight against crime, which include the issue of lawful interception of telecommunications for the purposes of criminal investigations.
As mentioned, the communications intelligence activities by intelligence agencies of Member States fall outside the scope of Community Law.
The Commission has been asked whether it can confirm the existence of the activities described in the report of Mr Campbell. It is the very nature of intelligence activities that those who are not involved in these activities are not able to confirm, nor deny their existence. However, it is clear that technological possibilities to intercept electronic communications exist. And there is no evidence to say that the available technologies are not used.
Due to the recent allegations presented in the public debate, the Commission has sought clarification from the Member State that has been mentioned in this context.
We have received a letter from the Permanent Representative of the United Kingdom to the European Union. The letter states that the British intelligence agencies work within a legal framework laid down by the United Kingdom Parliament, and which sets out explicitly the purposes for which interception may be authorised, namely national security, safeguarding the nation' s economic well-being and the prevention and detection of serious crime. Further, the letter states that the European Commission of Human Rights has held that the system set out under British law is in conformity with the European Convention on Human Rights. The UK legislation also foresees a special Parliamentary oversight committee.
The Commission has also sought clarification from the United States government. We have yesterday received a letter from the United States Department of State, which states that the US intelligence community is not engaged in industrial espionage. Further, the letter states that the United States government and the intelligence community do not accept tasking from private firms and do not collect proprietary, commercial, technical, or financial information for the benefit of private firms.
President, let me reiterate that the Commission attaches the utmost importance to the respect of human rights and the rule of law. The Commission will not fail to fulfil its obligation under the Treaty if Community law is breached.
Madam President, first of all, I am delighted that the Council and the Commission have delivered a clear opinion today regarding the Echelon problem. In the past, a great many parliamentary questions have been simply ignored. The present statement is therefore a step in the right direction, albeit only the first of what need to be quite a few such steps. We must now calmly consider what measures are to be taken in order to protect the European economy effectively. Less helpful in this regard are the hasty proposals tabled by the four smaller groups in this House. When I read in the proposal put forward by the Technical Group of Independent Members about fears of a "Super Echelon" which will apparently use surveillance techniques to gain control of the whole of the information society, then this shows with how little understanding of the facts the present state of affairs is being approached. What we have here is not Huxley' s "brave new world" taking shape, but merely industrial espionage.
With its proposal to establish a committee of inquiry, an alliance of Greens and of Members from the Left and Right of the political spectrum clearly want, however, to use Parliament as an arena for James Bond-style games. Who, I wonder, would call for a committee of inquiry? The American President or the head of the British secret service, who is not even known in Britain? What is this committee supposed to find out? The fact that Echelon exists and is also used for industrial espionage is something which we have known at least since the interview with former CIA Director Mr Woolsey on 7 March of this year. No, the time for investigations and debate is past. Now, we must act. In addition to frank words with our American and British friends, we need a European encryption system, independent of the United States, with which to protect our data.
We must put this subject on the agenda of the next session of the World Trade Conference. We must develop a code of conduct which guarantees compensation in the event of espionage systems' being misused, and we must make it clearer to our businesses than we have done so far that they themselves are called upon to safeguard their own data through encryption. In contrast to a committee of inquiry, which in this case would serve no purpose, this would be a constructive initiative.
Madam President, I have issued this statement on behalf of Mr von Boetticher who, because of a bereavement, had to travel back to Germany yesterday.
Madam President, ladies and gentlemen, we are in a difficult situation regarding the decision which we now have to make after hearing the Council and the Commission. Just how difficult the situation is, you can see from two remarks made in the last three minutes. Mrs Klamt says that we all know that the United States of America engages in industrial espionage. The Commissioner has just explained to us that of course the United States does not engage in industrial espionage; they clarified this in writing only yesterday. So what is to be done, then?
After everything we have been told at the hearing in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the indication is, of course, that we should continue with the strategy which, as Social Democrats, we have believed to be correct. In the Committee, there were accusations against the Council and the Commission to the effect that individual EU citizens were insufficiently protected against the interception and monitoring of communications, that the competitive disadvantages to which the Echelon system is exposing the European economy are not being combated sufficiently in the context of the Community law governing the EU institutions and that no adequate counter-strategies are being developed. We then said that we wanted to hear what the Council and the Commission had to say before deciding how to proceed further.
I should like to say that what I have heard this morning from both institutions gives rise to more questions than answers. The Social Democratic Group will therefore do what it already decided to do weeks ago in the light of present knowledge. Bearing in mind the statements by both institutions, we shall make decisions next week on the following issues. (In fact, there are no two ways about it, we shall have to make these decisions.) Do we want a committee of inquiry? Do we want a non-permanent committee? Do we want an own-initiative report? Do we want to take other measures in order to shed more light on the outstanding issues, to obtain more answers and, above all, to examine whether Community law has been broken? Precisely how we go about this, we shall decide next week, but one thing I would state clearly here is that, if we continue to adopt what, as I see it, is a dilatory approach to the problem, as I heard outlined by our partner institutions this morning, we shall not do justice to the political problem, or to the political drama, behind the questions raised here.
I do not know whether we were well advised to say that we wanted a committee of inquiry because, if such a committee were to be set up, its legal basis would have to be impeccably clarified. In this regard, too, there are still questions to be answered. I was therefore of the opinion that it was too early for a committee of inquiry. I do not, however, want to exclude the possibility of our reaching conclusions in the course of the debate which will lead our Social Democrats to say, here in Parliament, that, even if there is the merest hint of suspicion that Community law has been broken and that citizens' freedoms and the competitiveness of our industry and economy are not being adequately protected, then we shall act most decisively.
Madam President, it says on today' s agenda, and I quote: "Statements by the Council and the Commission on the Echelon system" . I cannot help saying, Madam President, that unfortunately I have not heard Minister Gomes of the Portuguese presidency say a word about the "Echelon" system. Not a single word. I would like to ask him, in fact to challenge him, to address this point before the end of this debate.
It was brought home to my group at the hearings that the "Echelon" system is actually an American espionage network. The question remains as to whether America will also use this military espionage network for industrial espionage, at the expense of European enterprises. Because if that was to be the case - and I agree with the Commissioner here - then of course this would be in flagrant contravention of the excellent alliance and trade relations that Europe has with America.
The examples cited in the investigations were not substantiated very well during the hearing of 23 February. Nevertheless, the ELDR Group believes that this matter must be taken seriously. Because if it is true, then citizens' rights may be violated too. In any case, the ELDR Group wants to extend existing European legislation governing data protection to the sphere of judicial and police cooperation.
We also feel that the national parliaments in the European Union, as well as the United States Congress in Washington, should become involved in this matter. It is necessary for them to do so because this concerns an espionage network.
After this debate the ELDR Group will consider if we think it is necessary to initiate a parliamentary inquiry. One of the deciding factors will be whether or not we receive a more detailed response from the Council.
First I would like to thank the President of the Council for his statement that the system we are debating is unacceptable in principle. That is something, at least. Having said that, I was expecting the Council to give us some details about the problem we are trying to deal with today. I have to say I am disappointed.
To use a sporting metaphor, the representatives of the Council and the Commission have been doing what I call the fencing side-step. It is very effective in fencing, but I dislike it in politics. I have no regrets whatsoever about having taken the initiative, with my group, in calling for a parliamentary committee of inquiry into this matter. I think the stature of the European Parliament will be enhanced by adopting such an initiative and I hope the whole of Parliament will support that position.
I also want to point out that while speeches on the principle are of course interesting, we have to have the courage to talk about the facts. Eighteen months ago, during a debate in this same Parliament, when Mr Bangemann was the Commissioner responsible, he said, in answer to a number of questions from Members, that if the system existed it would represent a serious problem for human rights and the operation of the European Union. We have since discovered that this system does exist, but we do not know exactly how it works. There is good reason to believe that a European Union Member State - the United Kingdom, to make no bones about it - is collaborating in the system. I expected the Council Presidency to make a statement about that. Is the British Government being open about it? Is it collaborating in the system or not? I think we have a right to know.
The Commission is responsible for ensuring that Community law is observed. We have good reason to believe that Community law is being flouted in this case. Directives are obviously fine if they are applied, but what use are they if there is clearly technology available for by-passing them? Especially when we know that certain Member States are probably collaborating in order to by-pass them. I am really very worried. If this Parliament seeks to represent the people of Europe, it really must clarify this situation. We will not be doing that if we routinely wait for initiatives from the Council and the Commission.
I want to remind the House that we passed a resolution eighteen months ago calling for a proper open debate on this type of monitoring technology. In view of what I have just heard, there is no genuinely open debate.
Secondly, we said effective economic protection systems and encryption must be adopted. Now we are told the same thing all over again, eighteen months later. Are we going to pass another resolution in Strasbourg repeating the 1998 resolution?
I honestly believe that it is now too late for that. Therefore, Madam President, ladies and gentlemen, we must move into a higher gear and it is this Parliament' s duty, as the third institution of the Union, to spearhead the attack.
Madam President, I actually think the speeches from the Council and the Commission were most enlightening. The United States now acknowledges the existence of the 'Echelon' system. Tongues are being loosened in certain Union governments. The press is crammed full of details about this all-pervasive electronic monitoring network.
And yet, how embarrassed the Council and the Commission sounded! What tangled comments they made to avoid answering our questions. I did not hear the slightest explanation of why it was necessary to wait for Members of Parliament to discover this massive scandal nearly two years ago, and then recently for them to provide proof that their revelations were in fact true, before the Council would agree, in a very implicit and convoluted way, that there is indeed a problem.
Let me restate the problem: by virtue of privileged and very special links, a strategic ally and a Member State are covertly joining forces to monitor private communications and spy on companies in other Union countries. Where is this taking us? With friends like that, who needs enemies? You will understand, Mr President, Commissioner, that with the truth now established, we feel entitled to ask you further regarding a number of questions that are on everyone' s mind today.
First, what do you know about the type of information this system intercepts, the ultimate recipients the information is sent to, and the reliability of the protection that exists in Europe for people' s privacy and firms' strategic data? Secondly, apart from the formal exchange of correspondence the Commissioner mentioned, what serious action has it undertaken with regard to the United States Government on this matter and with what outcome? Thirdly, what can you tell us about the role played by the United Kingdom in this system, or at least the role it intends to play in the future?
Whether people like it or not, the 'Echelon' file is now open and it will remain open. After the European Parliament, the matter has been taken up by other parliaments and indeed the United States Congress, which I have contacted, because what we are doing is not anti-American. Our fellow citizens have been alerted. So I want to warn Members who are still hesitant that trying to stop this movement now would be a rearguard action, and would probably be severely condemned by democratic opinion.
On the other hand - and I have listened carefully to what has been said, particularly by the spokespersons for the Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party - expectations would be fulfilled if we were to make progress together on truth, transparency and ethics in international relations. In tabling the call for a committee of inquiry, over a quarter of the Members of this Parliament have made that choice. I think Parliament will increase its stature by taking up this case by a majority.
Madam President, I shall be very brief as I only have one minute. I will simply say that the revelation that the 'Echelon' electronic espionage network exists, and that it was set up by the United States national security agency, demonstrates utter disdain for the rights, freedoms and sovereignty of European countries. We would rather not believe this affair is indicative of a general attitude towards the European Union.
Under the circumstances we are stunned by the Council' s statement. The presidency began by stating an excellent principle - no communications interception system is admissible if it does not respect the principles of human dignity and the legislation of Member States - but the end of his statement was extremely muddled. It dealt with data transmission inside Europe, the Schengen Information System and Europol, none of which were really relevant.
Actually, the question to the Council is extremely simple: are we going to demand the cessation of the 'Echelon' network' s activities, which violate human rights and freedoms? Or if this 'Echelon' network is really intended to combat international organised crime, Madam President, we must insist on being involved in it. We must shoulder our share of the burden and create an international organisation for that purpose. Otherwise the network should be closed down, and we are in favour of the parliamentary committee of inquiry called for by several groups in the European Parliament, including the Union for a Europe of Nations Group.
Madam President, the new economy has equipped us with a worldwide communication network. It is clear from our discussion that this also has a downside. It appears to be very easy to intercept telephone conversations, including those between private individuals, using the worldwide espionage network 'Echelon' . It seems unnecessary to me to bring the fact of Echelon' s existence up for discussion. Our main priority should be to take a close look at the consequences it will have in terms of policy.
It is important to be aware that we cannot oppose the fact that these techniques are used. They are justified in the light of the fight against crime, arms supplies and international security. What is crucial in this respect is the legitimacy of usage. These techniques must not be used in the pursuit of profit. The right of individuals to privacy must not be contravened at the drop of a hat.
However, we in Europe must search our own hearts too. We have some irregular espionage practices of our own. What is more, we are still lacking a definition of the legitimacy of espionage. We are going to have to tackle this issue in the course of the transatlantic debate, so that citizens in every corner of the globe can count on receiving the same level of protection of their privacy. As matters stand, America is protecting the right to privacy of its own citizens whilst Washington appears to think nothing of violating the rights of non-Americans via worldwide espionage networks.
Madam President, so the country of the Statue of Liberty, Jefferson, Lincoln, and human rights is listening in on all world communications by cable, satellite, telephone, fax, e-mail or mobile phone! That is obviously a shock, not in terms of our technical knowledge of encryption, but in terms of our political beliefs.
We have believed in the great market as if it were God, and competition and competitiveness, all under the governance of the WTO. With Mr Monti, and Mr Van Miert before him, we have done everything possible to keep competition pure and perfect, even against the interests of our own businesses, our banks, our airlines, our insurance companies, Crédit Lyonnais, Rhone-Poulenc. And now we find out that people are cheating and spying on this market, creating distortions of competition.
This Parliament, which wanted to use OLAF to spy on Members for the sake of protecting Europe' s financial interests, is discovering that we are being spied on by the United States against our financial interests, even as regards the WTO negotiations. We thought Mr Haider' s Austria was endangering our freedom. But it is through Mr Tony Blair' s Britain, Glyn Ford' s Britain, that fifteen thousand agents, stationed in Gibraltar, Cyprus, and even on British territory, are spying on us. So, Madam President, are you still prepared to go to London? Will you ever go to Sydney again? Will you ever go to Ottawa or Wellington again?
And we thought there was solidarity in Europe. Now we find that Britain' s solidarity extends across the Atlantic and across the Pacific Ocean. We thought we were building Europe, making Europe stronger. But stronger than whom? Stronger in opposition to Iraq? In opposition to the Serbs? Stronger in opposition to nations and nationalism? But with 'Echelon' , we find that Boeing belongs to a specific nation, Rayton belongs to a specific nation, and they are having people spy on Airbus or Thomson because those companies do not belong to the same nation. 'Echelon' brings us face to face with nationalism, but it is the ethnic nationalism of the Anglo-Saxon ethnic group, which includes Australia, Great Britain, New Zealand, the United States and Canada. It is an ethnic group with a religious base, the holy alliance of Adam Smith and Calvin.
So is the Catholic Europe of Gasperi, Schuman and Adenauer going to apologise? Apologise to the people spied on, for all that evangelism? 'Echelon' is the French word for rung, and I am afraid this 'Echelon' is taking us down to the bottom rung and we will end up at dignity level zero. Poor old European Commission! Poor old European Council of Ministers! Poor old European Union! We are conditioned by the circumstances of our birth. Something born of a Harvard University lecture theatre under the presidency of the American, General Marshall, is bound to end up obeying its creator.
Madam President, I would like to extend my sincere thanks to the Council and the Commissioner for their response, but would particularly like to point out that there is still a lack of clarity. I have several questions to put to the Council and the Commission and if they do not wish to answer them today, then I would ask them to do so in writing in the very near future.
It emerged during the hearing that two companies have reported missing out on orders on account of industrial espionage. My first question to the Council is this: is the Council familiar with a number of instances of companies complaining to the Member States about orders not going through on account of industrial espionage?
My second question is addressed to both the Council and the Commission: we are all fussing about encryption. This is marvellous. What guarantees are there that the encryption technology currently being developed in Europe is secure and not liable to fall into the hands of third parties? You know only too well what I am driving at.
My third question relates to Article 3. Mr Woolsey, the former Director of the CIA, writes in the Wall Street Journal of 22 March last that dual use technology is most definitely attracting increased attention from the United States. I would like to ask the Council how this additional security system relating to dual use technology and operating from the United States works? Can you give an insight into the kind of special role the American Security Services will have in this?
My fourth question to the Commission is as follows: there is a directive on data protection. This directive imposes obligations on those who offer services to networks, but software does not appear to have been considered. My first question is this: is the European Commission prepared to close this software loophole in the course of a review of this directive? My second question to the Commission is: will the European Commission examine the proportionality of measures taken by the Member States in respect of the permitted exceptions in the European data protection directive, as part of its task to oversee the correct transposition of European directives in national legislation? What have your findings been in this sphere?
Mr President, Mr Gomes for the Council and Mr Liikanen for the Commission this morning have both made very clear statements. As a UK Member of this Parliament I understand other Members' concerns. This morning, and in recent days in particular, we have read and heard a lot of allegations. Even today we have heard talk of James Bond, of American espionage and we have had the rantings of the madman to my left a few moments ago. But today, and in the Citizens' Rights Committee, we have had few real facts because of the secrecy.
That is, after all, the nature of intelligence and military information work. If it was not secret and we all knew about it, it would not serve the purpose for which it would be intended and necessary. Members will therefore understand that it is the practice in the United Kingdom Government, like, I imagine, most or all other governments, not to comment on alleged interception whether the allegations are based on trivia or something perhaps more substantial.
As Mr Liikanen has said, everything done in the United Kingdom is in line with a proper legal framework. Everything is subject to close parliamentary scrutiny in the House of Commons. We have very tight controls, both independent controls and control that emanates from the Secretary of State with the full consent of the United Kingdom Government.
Finally and importantly, I want to reiterate that everything that has been conducted, or will be conducted, is in complete conformity with United Kingdom law, with United States law and, most importantly, is done with complete respect for, and in complete conformity with, the European Convention on Human Rights.
Mr President, Mr President-in-Office of the Council, Commissioner, having heard all the speeches made today, we are all convinced that there is a system controlled by the American secret services which can intercept practically all forms of voice and data communications around the world. What we are not sure about is whether this system has been redirected, not at purely military and defence objectives, but at commercial, industrial and technological targets. We fear and suspect this, however.
I therefore have three questions. The first is to the Council and the Commission. What does the term 'fair trade' mean when major American companies can gain unlawful advantages thanks to privileged information provided by this system?
Secondly, what do civil liberties, a principle on everyone' s lips, mean to us when the privacy of our Heads of State, our elected representatives and our people can be violated other than for reasons of combating crime and without a court order, as required by our laws? How do the Council and the Commission think the USA would react if it knew that Europe could intercept the communications of its president, elected representatives and people?
Finally, how can we defend ourselves against this threat? The Commissioner has spoken of work on cryptography, which was also mentioned in Parliament' s last recommendation. However, what specifically has been done to reinforce the cryptography system and to invest in European technology which is our best defence against this threat? What comments might the Council and the Commission have on France' s recent decision to remove commercial closed source code systems from its public computer systems, thus allowing open source code systems to be used, which is intended, as indicated by the French Defence Minister, to guarantee that no nation and no defence systems are at the mercy of a single person or a single company?
Mr President, Echelon is a source of concern for the people of Europe, not only because it may have been used for unlawful purposes, but, above all, because of the risks inherent in its very nature, for it is an automatic, general, indiscriminate interception system, about the existence of which we can be in no doubt. We need tighter controls to guarantee the fundamental rights of the people and to protect European companies, and we need political initiatives which ensure that the Member States cooperate more closely and keep each other informed of agreements concluded with third countries on this matter. Legislation must be updated and harmonised and supervisory authorities simplified and consolidated and, of course, new technologies are needed to protect telecommunications from disproportionate and unjustified interference. This is a complex assembly of measures which have only been timidly, belatedly and in part announced by the Council and the Commission. Parliament must also support all the measures necessary to ascertain the truth, and be constantly, intensely vigilant even when all this has died down, for without transparent authorities and guaranteed individual rights, there can be no faith in democracy.
Mr President, because so many questions have unfortunately remained unanswered today, I should like to ask a number of further questions and request that the Council and the Commission answer these.
Is it true - and this is a matter for the Commission and the Council - that representatives of the Commission and the Council have been working, under the chairmanship of the Americans, on Echelon-compatible European telecommunications standards, including interception options, and this within the framework of ILETS, a so-called institute? This then provided us with the notorious Infopol documents. How great is the damage which has already been caused to the European economy? Are there companies in addition to Thomson and the Airbus consortium which have sustained damage? What will the Council and the Commission do, and how will they deal with those Member States of the European Union who are spying on their partners in the Union in order - as, in fact, has been admitted - to protect their economic well-being? How will the Commission and the Council respond to the answer from the Americans, which was read out today and which clearly contradicts what, for example, ex-CIA director Mr Woolsey has stated?
Mr President, ladies and gentlemen, I have noted your concerns with great interest. I should like to quickly make the following points.
Firstly, I did refer, more than once, specifically to the Echelon system. I unequivocally condemned this and stated that the Council cannot accept the creation or existence of a system for intercepting telecommunications which does not respect the laws of the Member States. Mr Wiebenga said that I did not clearly and specifically condemn Echelon. I did do so and I do so again. It is clearly apparent from this debate that the key issue is not whether or not a system for intercepting telecommunications exists but what use is made of this system.
In this respect I must add the following comment in response to Mr van Velzen. The Council has no information allowing it to conclude that any company, including the companies mentioned, has benefited or been damaged as a result of telecommunications being intercepted by this system. If we had any specific information on this, the Council would not hesitate to adopt a clear position. I can only answer the Member' s second question in writing, as I do not have precise information on this.
I would also like to tell this House that the concerns voiced here are of course shared by the presidency. Therefore, at the next Justice and Home Affairs Council on 29 to 30 May, the Portuguese presidency will ensure that the Council debates this issue so that we can adopt a position. We will keep Parliament constantly informed of developments in this respect.
President, can I first thank Parliament for the discussion. I think there is one point which has been raised by a few Parliamentarians which is fundamentally important, namely to guarantee that there will be strong European encryption products. It is very important to increase the awareness of the European citizens and companies that electronic communications need to be encrypted to guarantee confidentiality.
Here, there have been programmes for eighteen months. The European research programmes have been relatively successful and it is recognised also in the discussions in other countries that European competence in this area is confirmed.
Secondly, to the question of Mr van Velzen on the software and data privacy in telecommunications. As Mr van Velzen knows, we are working now with the review of telecommunications legislation and this issue must be analysed in that context and I will reply to you very soon in writing where I will reply to the rest of the issues.
Mrs Berger asked whether some companies have been losing contracts because of espionage. No companies have contacted the Commission on that issue. As to the question about the United States and the UK: the reason why we asked for clarification recently was the interviews which were given by a former official of the intelligence agency of the United States. For that reason we contacted the United States government and asked for clarification and what I said here was their reply to that very issue.
Finally, these are very important and sensitive areas and we must be very firm that confidentiality and privacy in telephone and telecommunications can be guaranteed. The European Court of Human Rights took a decision some time ago when they said "tapping and other forms of interception of telephone conversations represent a serious interference with private life and correspondence and must accordingly be based on a law that is particularly precise. It is essential to have clear, detailed rules on the subject especially as the technology available for users is continually becoming more sophisticated" .
I think this decision is very clear. The Commission will, in all its actions, respect these principles and we will not fail to act under the obligations of the Treaty if any Community law is breached.
Thank you, Commissioner.
I have received four motions for resolutions pursuant to Article 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place during the next part-session.
Decision by the Patent Office on the cloning of human beings
The next item is the statement from the Commission on the decision by the European Patent Office on the cloning of human beings.
Mr President, ladies and gentlemen, I come before you here today to make a statement on European Patent No EP 69 53 51 which was granted by the European Patent Office to the University of Edinburgh on 8 December 1999. After the granting of this patent, a number of concerns have been raised, both here in Parliament and also by organisations such as Greenpeace, about the true scope of this patent.
On behalf of the Commission, I should like to say that the Commission shares these concerns. It seems clear to everyone involved that this patent should not have been granted in the form it was. The European Patent Office has issued a press statement to that effect. I know that there have been some among you here today who believe that the European Patent Office has, at best, been economical with the truth or at worst has sought to seriously mislead the public. You have a joint motion before you today which includes such charges.
May I point out that the European Patent Office is not a Community body; its existence and its actions are derived from an international agreement to which all the Member States of the European Union and four other countries are a party, but not the Community itself.
Therefore, I cannot give you authoritative information on the actions of the European Patent Office in this particular case. However, given my experience of the European Patent Office, which I visited in Munich recently, I personally should be very surprised if this unfortunate occurrence was anything other than a mistake during the examination process.
Irrespective of the cause of the problem, it is clear, as I have mentioned just now, that the patent should not have been granted in its current form. Therefore the question is: what does the Commission intend to do about it? That is the reason why I am here today.
The motion before you calls on Parliament itself and the other institutions of the European Union formally to oppose this patent within the 9-month period during which an opposition is allowed under the rules governing the granting of European patents.
Some oppositions to this patent have already been filed. However, if the European Patent Office follows its usual rules for oppositions then this is unlikely to bring any changes to this patent before December 2000 and perhaps even later than that. Such a delay in correcting what is, in effect, an admitted error, is clearly undesirable. I have therefore written to the European Patent Office in Munich requesting that it should explore every possibility to bring about a speedier resolution of this issue.
I am pleased to say that the European Patent Office has agreed, given the particular nature of this case, to form a so-called opposition body immediately, an opposition body which will, shortly after having been constituted, issue a first communication indicating a preliminary opinion.
Now, the European Patent Office said that such a preliminary opinion will be without prejudice to the final ruling of the opposition division in this case. But the Office assures me that proceedings will speedily lead to conclusions, subject to respecting the rights of the parties to be heard.
I am sure that, like me, Members of this assembly, Mr President, will welcome this willingness on the part of the European Patent Office to respond to some of the concerns raised by this Parliament and as a direct result of the approach taken by the Commission. I am happy to make available to you, President, copies of both my letter to the European Patent Office and its reply to the Commission. Of course, I shall inform you, as soon as possible, about the conclusions which the legal service of the Commission will formulate having studied precisely the reply of the European Patent Office to the letter which I sent it recently
Let me therefore conclude by reiterating that the Commission, like everyone else, regrets that this patent has been granted in its present form. We have taken action which - based upon the full cooperation of the European Patent Office - will, I believe, bring about a speedy resolution of this unfortunate occurrence.
Mr President, Commissioner, ladies and gentlemen, the granting of a patent on genetically modified human embryos and on a technique which might possibly lead to the cloning of human beings is a huge scandal. This is a flagrant violation of human dignity. The event shows how important it was for the European Parliament, in debating the directive on the patenting of biotechnological inventions, to have made it a cornerstone of the directive that there can be no question of patenting techniques for cloning human beings and for manipulating human genetic material, still less of patenting the human being in all phases of his development.
Many people said at the time that these clarifications were quite unnecessary and that a patent of this kind would never be granted anyway. We now see how important these clarifications were. The European Patent Office has incorporated the European Union' s directive into its own directives. It is not, in fact, bound directly by the Council' s and Parliament' s directive but has incorporated word for word what we decided upon at the time into its implementing rules. What has happened in this connection is therefore a flagrant breach of the European Patent Office' s own rules.
Nor can I feel any sympathy or understanding for those who say that, oh, there was nothing very untoward about the granting of this patent, that we should not be getting so worked up about it and that, what is more, the technique in question may potentially have a lot to offer. Then, there was a press statement from Europabio, which was not very helpful in this regard and, following which, I wrote a letter to the chairman of Europabio pointing out that such an ambivalent position on the patent involved was not at all helpful in furthering people' s understanding of biotechnology. It must also meet with vigorous protest in the European Parliament.
It is not, however, a question of the directive we adopted in 1998 being a bad one. It is a question of its needing to be applied better. There has been a breach of this directive, and we ought not, therefore, to bring the directive into question but instead to make sure that the directive is applied both in the European Patent Office and also through being transposed into national law. We stated clearly at the time that we are in favour of biotechnology and approve of the opportunities it presents, but we want to see clear, ethically based limits.
There is also something else which requires clarification. The European Parliament has always taken a clear stand, not only against the patenting of techniques which violate human dignity, but also against such techniques themselves. Parliament has always repudiated the cloning of human beings, the manipulation of human genetic material and the use of embryos in research. Take, for example, Mr Tannert' s report on the relevant research programme in these areas. The Group of the European People' s Party has therefore tabled Amendment No 4 in order once again to make it clear that we are not going back on this. We shall, in any case, vote in favour of this resolution because the European Parliament must send out a clear signal in this regard.
Mr President, Commissioner, ladies and gentlemen, European Patent No EP 69 53 51, granted by the European Parliament and concerning the genetic manipulation of human cells and human embryos has triggered understandable feelings of horror among the public. As soon as the course of events became known, my group tabled an oral question on the matter in order to obtain clarification of the questions of principle which had been raised and of the inevitable consequences. However, the question disappeared without trace in the course of this House' s business. Instead of the required answers, we have today received an explanation from the Commission which cannot be the last word as far as the European Parliament is concerned.
Why do I mention this? Quite simply because this dreadful patent and the run-up to it, together with the disappearance of a parliamentary question, show how we ought not to deal with biotechnology, that is to say in a careless and slipshod manner. That would lead to a disastrous situation in which the principles of the inviolability of the human being and of human dignity would be completely lost. Clearly, everything must be done in order to completely do away with Patent No EP 69 53 51 and any similar gaffes. Clearly we must move as quickly as possible to close the legal loophole constituted by the flawed European patent. Clearly, we must quickly create a route to independent patent jurisdiction which is open to everyone. Or do we want further to abandon a powerful authority to a form of self-monitoring which still does not even begin to operate satisfactorily?
Obviously, the development of biotechnology and of all new techniques must be subject to increased public supervision. In this way, the European Parliament is confronted with a special task requiring the preparation of an annual report on the work of the European Group on Ethics in Science and New Technologies. It is just as clear to my group and to myself that the genetic inheritance of humanity must remain common property and should not be sold off on the floor of the stock exchange.
We only use biotechnology in a responsible way when we respect its ethical limits and make the genetic code accessible to researchers throughout the world. Finally, it must be made unequivocally clear once and for all that our Directive on the Legal Protection of Biotechnological Inventions excludes not only the patentability of the human being, of parts of the human genetic make-up and of interference with the genome, but also forbids the cloning of human beings at all phases of their development. Moreover, everyone must adhere to this.
Mr President, Commissioner, the European Parliament is right to be concerned, and this is surely an understatement, by the fact that the European Patent Office has granted a patent to the University of Edinburgh. We are simply conveying the concerns, fears and confusion felt by the general public. However, the European Parliament has already clearly formulated its position on this delicate matter. I would draw your attention to two elements.
Firstly, there is the biotechnology directive. As you are aware, a clear position was taken up in this directive after long, searching and, on occasions, heated discussion, during which all stances, opinions and interests were voiced, following which the said directive received Parliament' s definitive approval at second reading in 1998. Incidentally, this was also an issue where, perhaps for the first time, Parliament showed what it was capable of and truly stood on its authority. The outcome is a balanced text that affords science the opportunity to make progress, but in the interests and service of humanity. A number of items are unequivocally excluded from patenting in this directive, such as the human body, for example, or parts thereof at all stages of development, as per Article 3, and the cloning of human beings, as per Article 9.
Therefore, it is clear that this registered patent cannot go through. That is also why Parliament is well advised to react firmly. It is for these reasons that not only will the ELDR Group endorse the motion, it will also support Amendments Nos 1, 3, 6, 8 and 9, because they clearly reinforce the message conveyed by the directive in question.
Secondly, the European Parliament has already pointed out on a number of occasions that we are lacking a uniform European patent, as it has repeatedly condemned the fact that there are gaps in European patent legislation. The situation has reared its head again, as you will see from paragraph 5 of the draft resolution. I refer to the amendment that I submitted and that was unanimously approved by the Committee on Industry, External Trade, Research and Energy, relating to the very issue of our need for a European patent. This amendment also pushes for a European patent of this kind to be drafted swiftly, attempts to do so having failed hitherto on account of the costs associated with the translation problem. Just imagine that! Well, we will be able to "avoid regrettable misunderstandings" , as the European Patent Office would put it, once we have found a definitive solution to the problems attending European patent law, and have cleared such misunderstandings up, because, at the end of the day, prevention is still better than cure.
Mr President, European Patent No EP 69 53 51 has been a great shock to us. It amounts to deliberately awarding a patent for the breeding of human beings. The genetically modified human being would himself be degraded to the status of a product of genetic technology, and that would be a flagrant affront to human dignity. We are therefore delighted that, in its motion for a resolution, Parliament has taken up the proposal tabled by the Greens to the effect that we, as a Parliament, should submit a complaint to the Patent Office in Munich and that Parliament should join us in our criticism of the structural problems of the European Patent Office, because if transparency and an ethical approach are to be allowed to come into their own, we require independent supervision of the European Patent Office. This patent is no isolated case, however. It is only the tip of the iceberg or a Pandora' s box which has been open for a long time. The Patent Office has awarded a whole range of patents on human genetic make-up and thus breached the regulations of the European Patent Agreement.
Parts of the human genetic make-up have, quite intolerably, been declared to be, and commercialised as, the invention and the property of third parties. We must vehemently oppose this commercialisation of human genes and these flagrant violations of human dignity. This also means, however, that we need to investigate the patenting of parts of the human genetic make-up and of genes themselves, which is also made possible by the directive on patenting. That is because we need a moratorium on the patenting of human genes and of parts of the human genetic make-up so that its social and ethical consequences, which are now everywhere to be seen, can be examined. For this patent must be a lesson and also a last warning to us to the effect that we really have to adopt a different approach in dealing with this issue. I would also have expected more from the Commission today in terms of more criticism and also of more questions about the background to the directive on patenting which also virtually legitimises past practice on the part of the Patent Office.
Mr President, Commissioner, ladies and gentlemen, our group supports the joint resolution on the offending decision by the European Patent office. I am also delighted that the Group of the European People' s Party (Christian Democrats) and European Democrats - and I want to thank Mr Liese - has adopted Article 1 of our motion for a resolution as an amendment, reaffirming the primacy of the dignity of human life over any considerations of research or profit.
In their defence the officers of the Patent Office refer to the language problem. But the English wording of the patent undermines that explanation because Article 11 explicitly mentions that the term 'animal' includes all animal cells, especially of mammalian species, including human cells. So that seems to contradict the linguistic explanations given by the Office and the fear remains that the mistake is not just a technical one, as they apparently want to make out.
An inquiry to identify responsibility for such a mistake is essential, sanctions must be applied and, above all, adequate measures must be taken by the Member States of the European Patents Convention and the Office itself to prevent such incidents recurring. But it is not just a matter of applying the legal rules in force in the Union, or indeed those of the Office itself.
It is a matter of defending the dignity of the human being, from conception to natural death. We know very well that cloning is an attack on that dignity, especially when it involves embryonic reduction in the secrecy of laboratories. We know the creation of clones to provide healthy cells for the benefit of the original is an affront to that dignity.
Each person is unique; there is something sacred in each human being. The contempt for human beings, and life generally, that now exists can only feed the worst excesses of irresponsible scientists. It is a good thing that, at least for the space of a short debate, we have remembered everyone' s fundamental right to their own unique identity.
Mr President, we were shocked to hear that the European Patent Office has granted a patent for the manipulation of human cells and embryos. I do not intend to comment on whether it was in fact a matter of translation error, as is being suggested, or intentional. The office has at least admitted that the patent was granted erroneously.
The Commission takes the view that had the directive on patenting biotechnological inventions been transposed in good time, this error could have been avoided. I dispute this.
Firstly, it would not have been permitted for the patent to be granted on the basis of national patent law either. Secondly, I doubt whether the directive is as unambiguous as the Commission seems to think it is. The directive has not yet been implemented in my own country, the Netherlands. This is because the Netherlands has submitted a request for annulment of this directive to the Court of Justice, citing its "internal inconsistency" , among other factors.
I urge the Commission to eliminate all ambiguity and loopholes in the directive. The European Group of Ethics must also investigate if it actually affords human dignity adequate protection.
Respect for human beings, animals and plants in God' s Creation is of decisive importance for our society. The Commission is deceiving itself if it believes that implementing the directive will put an end to all the uncertainty. The tension between economic interests and ethical considerations in the directive will continue to provoke discussion.
Mr President, the public alarm at the granting of this patent is, I feel, totally justified. In the first place, at this stage, it is in the general interest to avoid patents being issued on human chromosomes, in order not to close any doors to the endeavours of scientific research to find new treatment methods and to use knowledge gained about the human genome to improve health, which is an end that should be placed over and above the albeit legitimate protection of the economic interests of researchers.
Secondly, there is a deficiency in the law: it is not possible for the European Patent Office not to have any links with the Commission or be part of the structure of the European Union.
Thirdly and most importantly, we are considering an issue which is at the very root of our civilisation. Christianity has taught us the value of the dignity of every human being; the tradition of the left enshrines the concept that the human person, man, is not a commodity and cannot be treated as such. Well, we are now clearly running the risk of turning human beings into commodities, at least in part, and this affects the very roots of our civilisation - in terms of Christianity and also of the enlightenment and Marxism. We must be united, determined and resolute in our reaction, remembering that the embryo is a unique human being. Whatever our attitude to abortion, even those of us who consider abortion to be lawful have always agreed on one point: the right of the mother prevails over the right of the embryo, but the right of the embryo does exist. It yields solely and exclusively before the right of the mother, not before the right of a multinational to make money.
Mr President, I would thank the Commission for its statement and would urge it to file an official objection to this patent. The Council should give the Commission the mandate to do this. In justification of this, I would point out that it must be the Commission' s job to enforce the directive on bio-patents. It is debatable whether this directive, for which I was the rapporteur, is in fact a suitable tool for managing the problems involved. It would have been helpful if whoever was giving vent to his indignation had taken the trouble to read the patent. He would then have seen that the patent infringes the directive on bio-patents on two counts, firstly because the patent protection extends to include a procedure for modifying human genetic material and, secondly, because the patent protection extends to include the use of embryos for commercial and industrial purposes. These are two clear infringements of the directive on bio-patents.
How one might now use this as an opportunity to again cast doubt upon the directive without having read the patent or the directive, I really cannot imagine. Hence, my request to Parliament to the effect that we should not again cast doubt upon the directive, as Mrs Breyer thinks we have to. This is, in fact, the first text in the world to offer a satisfactory solution to the problems involved in patent protection and bio-technological inventions and, what is more, the first text in the world to win universal approval. It is now, therefore, a question not of again bringing the directive into question but of enforcing it.
Mr President, I must begin by explaining that I have no association at all with Edinburgh University, but I think that it is important to stress their bona fides. It is, after all, one of my own country' s most distinguished universities. When they sought and obtained this patent, which they did for entirely lawful purposes, they did so in good faith. They have no interest in cloning humans: rather what they are interested in is being able to work on human tissue to help find remedies for, for example, Alzheimer' s Disease and leukaemia and what they are doing breaks no law in the United Kingdom.
As has been explained, the patent in question was examined prior to the coming into effect of the 1998 directive in September 1999, but it was issued after that date and, as has been said, a mistake was made in the form in which it was granted. I have seen no evidence at all at this stage of anything more than error on the part of the Patent Office. Of course, I would like to add that that is something which is of serious concern. But until there is something more, I think it appropriate that the wilder claims and suggestions should be ignored.
My understanding is that the patent error can be corrected either by the patent owner applying to correct the document or by a third party filing an opposition which I understand has already been done. I have been told by the university' s advisors that it will not resist so long as the disclaimer which may be added to the patent continues to allow them to carry out their lawful work on human tissue. In other words, what we are talking about here is an amendment to cut out the offending elements of the patent, thereby rendering it lawful, and not its revocation in its entirety.
I believe that the work which is being carried out in Edinburgh is not permitted by national law in some other Member States. But what this Parliament and the Community institutions and international bodies should not do is attempt to legislate for national parliaments in areas which are national competences, and in my view any attempt to do so should be resisted strongly as a matter of overriding constitutional principle.
Mr President, may I begin by thanking Members of this Parliament very much indeed for the questions that they have put and the comments that they have made. Perhaps you will allow me to pass a few comments on what the various Members of this Parliament have said.
May I begin by saying in reply to Mr Rothley that indeed the Commission has reserved to itself the right to oppose the patent in a formal way. As I have said earlier this morning, I wrote a letter on behalf of the Commission to the European Patent Office. I have no objection whatsoever to making that letter public. The penultimate paragraph reads as follows: "In this context, I have to inform that the College of Commissioners has already decided to take more formal action, notably to file an opposition by the Commission or the Community in case no pragmatic solution can be reached" .
In other words, whereas we prefer a negotiated settlement because it will be quicker than the nine months which is foreseen by the Patent Office rules, we have retained for ourselves the right formula to oppose the patents if no progress is made along this quicker route. So, as far as that goes, Mr Rothley may rest assured that the Commission has reserved that right to itself.
I should then like to support Mr Liese who has emphasised that there is nothing wrong with the directive. I agree with him. I think that the directive is a good one. Indeed, Mr Rothley himself has said that the directive is the first of its kind in the world and that it has received universal acclaim.
Certainly if I look at paragraph five of the directive where it says that certain processes are not to be considered patentable, then it seems to me that the directive is perfectly clear. Mr Blokland has said that the directive is unclear and inconsistent and certainly the Commission will be very interested in a substantiated view of that statement.
It was also mentioned by Frau Gebhardt that the cloning of human beings should be forbidden. Well, President, it is forbidden. May I draw the attention of Mrs Gebhardt to the fact that the directive specifically forbids that. It seems to me that that is all we need to do, provided, of course, that the directive is properly applied.
The last issue I should like to deal with is the matter of the Community patent. Several speakers this morning have spoken about the European patents. Now, a European patent is what the European Patent Office grants. The proper term to use is a Community patent. In other words it is one application made to the European Patent Office in Munich but that office would then grant a Community patent and that would apply at one go to the whole European Union. We are working on that. I should like to say to Frau Gebhardt and Mr De Clercq who mentioned this that we are certainly working hard at realising the possibility of having a Community patent.
It is not an easy thing, principally because the European Patent Office is not a Community institution. So what we want the European Patent Office to do is something on behalf of the European Commission while the Office itself is not a Community institution. That presents us with certain legal problems and we are trying to solve them.
It is indeed true that the language problems are considerable. The average cost of a patent is about EUR 30 000, much higher than in the United States, and that is because 40% of those costs are taken up by language problems - the translation costs - and we are trying to get to grips with that problem.
Lastly, it is the intention of the Commission to issue a document to substantiate the construction of a European patent before the summer and I look forward to entering into a dialogue with Parliament on the substance of that document.
Mr President, I just wanted some further clarification. Mr Bolkestein, I am very sorry if you have not been listening very carefully or if the translation was not very precise, but I have not put forward a demand that cloning should be prohibited. Not so. Having kept a critical eye on the way in which the legislation relating to the directive on biotechnological inventions was developing, I am perfectly aware of what this contains. I would merely ask you to be aware of this. What I in fact said is that I should like absolute clarification that these are in fact the contents. That is a quite different statement from the one you attributed to me.
I have received seven motions for resolutions pursuant to Article 37(2) of the Rules of Procedure.
The vote will take place at 11 a.m.
(The sitting was suspended at 10.55 a.m. and resumed at 11.05 a.m.)
Vote
Mr President, I know that there are to be no votes on the opinions which have been submitted by the various committees. The Committee on Women' s Rights and Equal Opportunities has tabled a special opinion. I just want to point out that what is most important in this opinion is, of course, the view that proper resources should be set aside for mainstreaming. A mistake has nonetheless crept into our opinion. I do not want there to be a mistake here, even if we are not voting on it. The last part of section 4 of our opinion, following the words "Community action programmes should cooperate" , is to be deleted. The Committee voted to remove this section, but it has nonetheless been included by mistake. I want this part to be removed and I want to give notice of the fact now, before we proceed to the vote.
(Parliament adopted the resolution)
Report (A5-0068/2000) by Mr Ferber, on behalf of the Committee on Budgets, on the budget guidelines for the 2001 budgetary procedure: Section I - European Parliament, Section II - Council, Section IV - Court of Justice, Section V - Court of Auditors, Section VI - Economic and Social Committee, Section VII - Committee of the Regions, Section VIII - Ombudsman
(Parliament adopted the resolution)
Motion for a resolution (B5-0289/2000) by Mrs Jackson and Mr Blokland, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on aeroplane hushkits
(Parliament adopted the resolution)
Joint motion for a resolution on Mediterranean policy
Concerning Amendments Nos 4 and 5:
Mr President, the oral amendment which I am about to read out replaces Amendment No 4 and Amendment No 5. There was consensus among all the groups tabling the joint motion. It supplements Paragraph 16 and reads: "Favours the convening of a Euro-Mediterranean conference on agriculture, with the participation of representatives of the institutions, members of the agri-foodstuffs industry and representatives of farmers' and consumers' organisations" .
(Parliament adopted the joint resolution)
Report (A5-0057/2000) by Mr Hernández Mollar, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on asylum-seekers and migrants: action plans for countries of origin or transit - High Level Working Group (C5-0159/1999 - C5-0160/1999 - C5-0161/1999 - C5-0162/1999 - C5-0163/1999 - C5-0164/1999 - C5-0165/1999 - C4-0133/1999 - 1999/2096(COS))
(Parliament adopted the resolution)
Report (A5-0052/2000) by Mrs Klamt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the implementation of measures to combat child sex tourism (COM(1999) 262 - C5-0096/1999 - 1999/2097(COS))
(Parliament adopted the resolution)
Report (A5-0061/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the Commission Green Paper on liability for defective products (COM(1999) 396 - C5-0184/1999 - 1999/2158(COS))
(Parliament adopted the resolution)
Report (A5-0078/2000) by Mr Turmes, on behalf of the Committee on Industry, External Trade, Research and Energy, on electricity from renewable energy sources and the internal electricity market (SEC(1999) 470 - C5-0342/1999 - 2000/2002(COS))
(Parliament adopted the resolution)
Joint motion for a resolution on the decision of the European Patent Office on the cloning of human beings
Concerning Amendment No 4:
Mr President, excuse me if I am a bit hoarse, but I have a cold. The Group of the Greens/European Free Alliance has requested a split vote on this amendment. I think that the first part of the amendment is uncontroversial, but there is a linguistic problem in the second part. I think it is a translation-related problem. It was the intention of the European People' s Party not to open a new debate but merely to re-confirm what Parliament had already decided recently, for example in the context of the Fifth Framework Programme on Research or in that of the Tannert report on the specific Framework Programme on Research. It is therefore important for us to adapt the German language version to the wording also chosen for the Fifth Framework Programme on Research. In this case, the English text is the original, and the German should read 'verbrauchende Embryonenforschung' , which are the words also decided upon by Parliament for the Framework Programme on Research. It is not, therefore, a question of tightening up Parliament' s position but of emphasising what we have already decided. The German must therefore read 'verbrauchende Embryonenforschung' .
I just wanted to explain that my group will nevertheless be voting against this amendment, because I think that discussion of embryo research has no place here. We are therefore voting against the amendment, even with this correction.
(Parliament adopted the joint resolution)
EXPLANATIONS OF VOTE - Haug report (A5-0070/2000)
Mr President, I voted against the Haug report on the budget guidelines for the 2001 budgetary procedure for reasons which may seem futile to the other Members present, but which hold great importance for me, for I was elected to this Parliament to represent the Pensioners' Party and I intend to do everything possible, and the impossible as well, to draw attention to the requests, needs and requirements of the elderly.
There are approximately 120 million elderly people in Europe, most of whom receive a pension, although there are a few, less fortunate people who do not, but these guidelines make no provision whatsoever for a European Union policy for pensioners and the elderly. This is why I oppose this procedure, and I hope that I will be able to improve conditions for pensioners and the elderly during the next few years.
Mr President, I have naturally voted for the Haug report on the budgetary guidelines, but I would particularly like to stress the welcome reinstatement of natural disasters, confirmed by this morning' s vote. As I have said here several times, I do not think the European Union can want to make its presence felt and to be more visible to its people than it has been up to now, whilst, at the same time, turning its back on their difficulties and misfortunes when these occur.
So it is with great pleasure that I have voted for paragraphs 21 and 34. My hope is that they will be implemented rapidly, particularly for the forestry sector, which is experiencing structural difficulties and has experienced a drastic reduction in supply. I think that the Union' s natural role would be to dedicate itself to this, and I hope we can build on this report to make Parliament and the Commission aware of the need for intervention.
- (SV) We have voted against a number of points in Mrs Haug' s report on the guidelines for the 2001 budgetary procedure.
The biggest challenge confronting the European Union over the next few years is enlargement to include the countries in Eastern and Central Europe. Enlargement will be an expensive business in many ways. It is therefore important that the EU should set aside large sums in this connection, and not only accession aid. In spite of this, enlargement is not mentioned in Mrs Haug' s report. Instead, "the social and cultural dimension of Europe" is chosen as the most important point to be taken up in the guidelines for the 2001 budget.
We think that the EU should devote its energies to those problems which the Member States cannot solve themselves, that is to say the cross-border issues. Cultural policy and social policy are very important political areas but ought not, on the whole, to be subjects of common legislation.
Aid for the reconstruction of Kosovo is taken up in Mrs Haug' s report as another priority area, which is something we support wholeheartedly. However, we think that the resources needed for Kosovo should be found from the aid given to tobacco cultivation and to other production in the context of the common agricultural policy. As liberals, we believe that agricultural policy should be adapted to the market and made less bureaucratic. If Parliament is serious about enlargement eastwards, efforts must be made to cut back considerably on the costs of agriculture. All direct aid given to agricultural production ought to gradually be abolished.
The EU plays an important role when it comes to employment, especially through the single market. We would nonetheless emphasise that unemployment cannot be reduced only by means of political decisions at European level. We are convinced that measures in the Member States, such as reduced social costs, flexible labour law and a good business climate, are what lead to increased employment and dynamic development throughout the Union.
. (ES) I would like to congratulate Mrs Haug on her excellent work and say that I agree with her when she highlights job creation as a priority for the Union. The Committee on Fisheries does not want more money. We simply wish to be named in the guidelines, because what is not named does not exist, and fishing exists, and is even a common policy.
Fishing is crucial to maintaining employment and the economy in the peripheral European regions which depend on it. This industry also generates numerous land-based jobs, in the processing industry and in the dockyards. The cheapest jobs are those which do not have to be created because they have not already disappeared. It is better to support activities that already create employment than to have to invest huge amounts, later on, in the creation of new industries.
We in the Committee on Fisheries believe that the international fisheries agreements deserve explicit budgetary support, so that the Community fleet may continue its activities and the economies of the fishing regions do not reach crisis point. In the process of reaching an agreement we will therefore see to it that the Union' s support for fishing is consolidated and increased. During the current budgetary procedure we will also highlight our concern that fishing resources be conserved and working and safety conditions in that industry improved.
The Haug report reveals that there is a serious risk that what happened before will be repeated in the 2001 budgetary procedure. Strict compliance with the Stability Pact requires an approach involving budgetary restriction. This affects the commitment to the European Union' s traditional priorities and, in particular, to basic challenges such as combating unemployment, promoting economic and social cohesion, adequately preparing for enlargement and establishing the policy for cooperation that is so essential.
It is imperative that new priorities are given new financial resources. In the current situation, the financing of Kosovo' s reconstruction and the Stability Pact for the Balkans requires a comprehensive review of the financial perspective.
Under no circumstances can the approach contained in the report of a cut, albeit fair, in all the budgetary categories be accepted in order to respond to the current requirements.
We do not agree with this approach and therefore cannot approve the report.
Ferber report (A5-0068/2000)
Mr President, I abstained from the vote on Mr Ferber' s report on the other sections of the 2001 budget because, although it was excellent, it does not focus sufficiently on reducing the costs of the bureaucratic machinery of the European Union, and of the European Parliament, in particular, in addition to that of the Commission. There is too much staff-related expenditure. The European Parliament' s bureaucracy is a steamroller which takes up too great a part of our all too modest economic means, and I have an albeit vague suspicion that this is partly responsible for the sluggishness of the European Union in financial matters as well.
Haug and Ferber reports (A5-0070 and 0068/2000)
The French Members of the Union for a Europe of Nations Group reject the Haug and Ferber reports on the guidelines for the budgetary procedure. They reflect political choices our delegation finds unacceptable. We condemn the priority accorded by the rapporteur to the financing of policies newly introduced in the Treaty of Amsterdam. The Union for a Europe of Nations Group denounces the federalist integration promoted throughout this report, which calls for growing Community powers in justice and home affairs.
Our group likewise condemns the desire expressed by the alliance of the large Socialist, Christian Democrat and Conservative groups in the European Parliament to use agriculture, the appropriations under heading 1 of the financial perspective, as a source of financing for areas now falling within the remit of European Union 'foreign policy' . We consider it iniquitous to seek to finance the reconstruction of Kosovo on the backs of the farmers, and unacceptable to try to make people believe the problem should be framed as a conflict of duty. Such trickery deserves to be denounced. On the contrary, Europe must maintain agricultural spending and possibly moderate spending on other budget headings, where there are margins.
In fact everyone now agrees in acknowledging that the EUR 360 million sought for Kosovo for the year 2000 represents a sum, a godsend for some people, that this region of former Yugoslavia, with ever-growing centrifugal forces at work, is in no position to assimilate. It can also be observed in this region of Europe that the donors other than the European Union countries, in their reluctance to shoulder their financial commitments, starting with the United States, are taking the view that the money is arriving too late and coordination is poor. And this is at a time when the Balkans is still a veritable powder keg where there is increasing evidence that trends are moving in the opposite direction to what we were hoping and the sound of tanks is more often heard than the sound of mechanical diggers.
Similarly, regardless of the substance of the agreement, the Union for a Europe of Nations Group denounces the rethink of last year' s Berlin Summit, represented by the ongoing demands for revision of the 2000-2006 financial perspective and the various headings, at a time when there are no precise figures for the European Commission' s ambitious programme for the Balkans (EUR 5.5 billion). There are no justifiable grounds for this demand for revision of the financial perspective and, assuming that the 2001 budget is adopted with the maximum amounts authorised in Berlin, that would permit a 5-6% increase in the available sums. It is right to oppose this poor solution and, acting responsibly, especially on behalf of the voters who gave us their support, we must certainly ensure that the budget for Europe remains in line with the evolution of national budgets, in particular as regards payment appropriations.
The Union for a Europe of Nations Group is equally opposed, out of concern for consistency, to any annual financing of the EUR 5.5 billion sought for the Balkans by increasing the ceiling on external expenditure by Europe and lowering the ceilings for the agricultural headings, on the deceitful pretext that the appropriations would not be taken from agriculture, but that it would be appropriate to release margins for 2001 and 2002. It should be remembered here that, in 2003, the mid-term analysis planned at the Berlin Summit in the context of Agenda 2000 will be known. There is a great risk that, when the time comes, this dubious practice will be claimed by many as an acquired right, and it will therefore constitute an extremely dangerous precedent as far as the farmers of our countries are concerned.
The Commission' s figures for the Balkans are highly political and do not correspond to any specific study, while, for its part, the Council of Ministers thinks it is possible at the moment to finance the programmes and aid for the Balkans within the ceilings of heading 4: 'External actions' .
So, first of all, and with great urgency, indeed before the draft budget for 2001 appears at the end of April, we must demand and obtain from the European Commission precisely calculated estimates for real needs, as well as strict multiannual budgetary planning, respecting certain conditions. It is unacceptable and irresponsible that, ten months after the end of the conflict, we still do not have any reliable estimates of the region' s needs.
In conclusion, let us bear in mind that the European Union' s budget for heading 4 on external actions is far from representing just the concerns of Europeans, concerns which do not seem to be reflected in the budgetary guidelines. Taking natural disasters as an example, it is deplorable that there should no longer be specific reference to vital reforestation. Thus, the importance of the position of France, the country which suffered the most during the recent storms, is being dramatically played down, and likened to other situations with which it has nothing in common.
Resolution on "hushkits" (B5-0289/2000)
- I voted against the motion for a resolution because the reference in Article 1 to 're-certified aircraft with low by-pass ratios' would effectively put an end to a project to re-engine aircraft in an unemployment blackspot of West Wales which could potentially create 400 jobs. This is because the engines which the company concerned plans to use have a by-pass ratio of less than three and so would be excluded from EU airspace under the Regulation as it stands. Article 2(2) excludes from the scope of the Regulation only aircraft which have been completely re-engined 'with engines having a by-pass ratio of three or more' . This is in spite of the fact that the engines in question would easily meet all noise and emissions standards. Aircraft noise is not determined by engine by-pass ratio alone, and I believe that aircraft noise should be measured by the actual noise made during take-off, fly-past and landing as is the case under the Chicago Convention.
The aim of the regulation is to reduce noise pollution around Community airports, which are generally close to the Union' s economic centres, hence in highly urbanised zones. This regulation provides for the banning, as from May 2000, of certain noisy aircraft equipped with noise reduction devices known as 'hushkits' . The civil aviation industry is experiencing annual growth of some 6% and this is expected to double in 10 years! This has to be accompanied by a progressive reduction in noise ascribable to aircraft. The noise issue is equally topical in American airports. Stricter rules on aircraft noise must be established at international level, within the ICAO. That is stressed in the resolution. In 1999, the regulation was suspended for a year. It will be implemented in May with a large number of exemptions.
The latest Euro-American talks suggest this conflict is not about to be settled. On top of everything else, the Americans have lodged an appeal with the ICAO. The American industry exerts enormous pressure and the situation is distorted by the prospect of the elections. The United States' position on the regulation is ambiguous; in fact, although the United States government is in favour of ending the litigation, American manufacturers are totally against the standards set out in the regulation which would penalise them.
But how can anyone defend such exemptions on the pretext that there is disagreement? Did we tell French and Belgian chocolate manufacturers the directive would be suspended or there would be exemptions? Have we told hunters the 'birds' directive is on the back-burner or exemptions can apply because there is disagreement? What is the point of a legal text, months of consultation, drafting, work in committee, if it is not to be implemented? Is the European Union really just there to serve the multinationals and big business?
This is not a lot of fuss about nothing. The Union should not be afraid of American threats and retaliatory measures. The Committee on the Environment, Public Health and Consumer Policy unanimously supported the European Commission by adopting a draft resolution rejecting the indefinite postponement of implementation and calling on the United States not to use retaliatory measures. A strong message is needed so that the international community can get the measure of the strength of European convictions in the battle against noise.
Resolution on Mediterranean policy
What you call a European Union 'Mediterranean policy' merely consists of creating the political conditions to allow the large industrial conglomerates of Europe to take advantage of the low wages, natural resources and government contracts of the Southern and Eastern Mediterranean, and secure new outlets for their products. That 'cooperation' is the cooperation of the wolf with the lamb, and the poor majority of the population only get the dubious advantage of being exploited for the benefit not just of local potentates, but of European businesses too.
For two centuries France' s Mediterranean policy consisted of the colonisation of Morocco, Tunisia and Algeria. Italy' s was the occupation of Libya, and Britain' s the shameless looting of Egypt.
Voices have been rightly raised in this very House against the dictatorship that holds sway in Tunisia and the one that continues to rule in Morocco, even if it is more moderate. So why do we forget the material, military and diplomatic support France has given those regimes? Why do we forget France' s responsibility for the war it waged in Algeria and for the tragic situation that still exists in that country today?
Our solidarity is with the working classes of the Mediterranean region and that means we are opposed to the cooperation between owners and rulers promoted by this resolution.
Although the Barcelona Conference gave Mediterranean policy new impetus by establishing the Euro-Mediterranean partnership between the European Union and twelve Mediterranean countries, the actual achievements have proved rather disappointing. The main reason lies in the fact that the European Union and the Member States neglect North-South relations! This contrasts with the attention and financial aid devoted to the CEECs.
Far be it from me to suggest abandoning aid and support to Eastern European countries, but it is clear that we should rapidly correct this imbalance. The European Union must start facing South! The Mediterranean is a sea internal to the European Union. So it is strategically important to the stability of our continent!
It would be a sign of irresponsibility if we did not take account of the needs and expectations of the Mediterranean countries. The lack of progress constitutes a factor for potential crisis in this very sensitive area. In both political and economic terms, the European Union must invest more and better in the Mediterranean area!
It undertook to do so by signing the Barcelona Declaration, because the Euro-Mediterranean partnership was made up of three sections, a political and security section, an economic and financial section and a social, cultural and human section. It has to be acknowledged that the first section has not progressed much and political dialogue has remained virtually a dead letter. So we must relaunch that dialogue. The political changes that have occurred in several countries of the region represent an unprecedented opportunity although there are still difficulties.
The Charter for Peace and Stability, for which guidelines were drawn up in Stuttgart last year, may constitute a good way of giving a new fillip to this political dialogue. But it will remain a declaration of intent unless there is commitment from the Mediterranean partners and the European Union to meet regularly around the negotiating table.
The effort has been focused on the economic section, where progress has been made, mainly thanks to the MEDA programme, the partnership' s principle financial instrument. This programme has facilitated the funding of bilateral action by the EU/Mediterranean partners. But it has virtually chosen to overlook interregional cooperation. That is an area which must be developed. Creating regional integration would guarantee the economic prosperity of this area, strengthening political stability and ensuring social development. Improvements in living conditions would make it possible to contain the fundamentalist trends for which poverty is the ideal breeding ground. Another consequence would be to reduce the pressure of migration.
In conclusion, the European Union must do everything possible to encourage the development of that regional integration which, in the long term, will maintain privileged links, still to be defined, with the European Union. I can very well imagine that this model could also be transposed to the East to create regional integration around Russia. I know such aspirations may seem ambitious, but they do at least represent a global and long-term vision for this policy, which is perhaps what is lacking at the present time. That is, of course, what I said during the main debate.
Since the launch of the Euro-Mediterranean partnership on 27 and 28 November 1995 in Barcelona, the political context has changed. The partnership has failed to meet the expectations raised by the countries participating in the conference.
We are anxious to preserve the Mediterranean Basin as an area of trade and dialogue, and we want the Barcelona Process relaunched without ill-considered intervention by the European Union. In fact, the latter must take action to achieve a cultural, social and human partnership. There are still many social challenges to be faced.
The implementation of an economic partnership is especially vital for agriculture. The European Union must provide compensation for the crucial difficulties in this sector, notably as regards fruit and vegetables, and wine-growing. The European Union must consider the island regions of the Mediterranean, particularly in terms of fisheries and agriculture.
We are hoping for synergy in the coordination of the interregional and transnational cooperation programmes, and for coordination between the Interreg and MEDA programmes.
Finally, would it not be appropriate to arrange a Euro-Mediterranean conference on agriculture and fisheries involving the representatives of local and regional communities as well as professional organisations? Our reluctance to participate in the joint motion for a resolution and the vote is based on our rejection of a situation where the European Union would replace the Member States, come what may, in Mediterranean policy. In fact, Member States are directly affected by this policy. The European Union has a duty to be extremely vigilant about imports of agricultural products which threaten to imperil the whole of European production.
Hernández Mollar report (A5-0057/2000)
Mr President, the action plans on asylum and migration, focusing on the problems encountered by the countries of origin and transit of asylum seekers and migrants, seem to us an excellent initiative in principle. So we are astonished at the severity of the European Parliament' s report and the general tone of yesterday' s debate.
The fact is, to have any impact on migratory flows, it is necessary to act on their indirect causes. So the action plans aim to draw up a list of problems for each target country, whether they be related to the political institutions, human rights, the economy or the government, and propose an integrated approach to the countries of the Union and to third countries, combining development aid, legal measures or foreign policy actions. So, in our opinion, it is an intelligent exercise, and the kind of thing which should be done more often at European level.
Why, then, are so many Members critical? First of all, because in their view this intelligent exercise is taking place in an excessively intergovernmental context and the High Level Working Group responsible for drawing up the plans is made up of Commission representatives and also - I shudder in relating - national civil servants. But, in our view, while consultation is useful at European level, it is precisely this presence of national civil servants, and the essential inclusion of the Member States in decision making which is the necessary condition of effective action plans
The second criticism is that the action plans are too repressive because they contain measures to combat uncontrolled immigration and they advocate an extension of the readmission agreements with third countries. But that is not a defect for us; on the contrary, it is a good idea. Indeed, it is an absolutely indispensable aspect of the plans. It makes no sense to want everything and its opposite at the same time.
Mr President, I voted against the Hernández Mollar report on asylum seekers and migrants, not because I am opposed to an action plan for receiving and supporting those who are less fortunate than ourselves and who are forced to emigrate and request asylum from countries near or far - for I am strongly in favour of such a measure - but because this report does not place sufficient emphasis on the procedures for distinguishing between genuine and false asylum seekers, for the latter are, sadly, nothing but disruptive elements who damage those who have a genuine, practical need for asylum and assistance, and who must therefore receive it.
I abstained on the final vote on this report on the basis of my speech on Wednesday evening. I am not in any way against the intentions or sentiments of the report but solely in respect of the action plan on Sri Lanka. I believe that it is inadequate and that there is far too little attention paid to the need to seek a political solution in Sri Lanka.
It is all too apparent that we cannot rely on the Sri Lankan government to give independent access to politicians or journalists to the war zones, nor for impartial evidence on what is really happening regarding human rights abuses and allegations of torture and similar practices by, or with the tacit approval of, the Sri Lankan government.
The war in Sri Lanka, President, is one that neither side can win and unless and until there are peace negotiations there will always be applications for asylum seekers in the west, almost all of whom will be Tamils.
The European Parliament I believe has a role to play in arguing that the European Union must bring pressure to bear on the Sri Lankan government to seek peace. Europe can be the peace intermediary to bring such a peaceful solution to the island of Sri Lanka and peace for the Tamil and Sinhalese communities and others in Sri Lanka.
On the pretext of contributing to building a European immigration and asylum policy, this resolution' s standpoint has nothing to do with freedom for the nationals of poor countries to travel and possibly settle in Europe, but is all about bolstering the slave trade which involves regulating the flow of immigrants as a function of demand from the manufacturing companies of Europe.
When it comes to the right of asylum, statements of principle are one thing, the reality of the situation is quite another. In France, for example, only 2,000 of 7,000 asylum applications have been accepted. The rejected asylum seekers become stateless people, victims of the open season on migrants, which is no less disgraceful for being regulated.
And what price the subtle distinctions in the report between 'immigration' and 'asylum proper' , when social reality means that a surreal economic organisation condemns millions of people to torture or death by hunger as surely as in dictators' dungeons?
The only reason we are not voting against this text is that we refuse to be associated with the extreme right and their despicable ranting.
But our institutions are organically incapable of eliminating the causes which force tens of millions of men, women and children into exile across the world, fleeing oppression or destitution, because that would require society to share the wealth it produces equally, instead of leaving that to the discretion of a few thousand financial groups and their shareholders.
In the last half century, after several centuries' pause, massive migrations have started again on the planet. From south to north, from east to west, across Europe, these ceaseless waves of migrants destabilise the economic, budgetary, social, urban, religious and cultural balance.
Security, the first fundamental public freedom, is no longer guaranteed in European towns, the scene, since the 1970s, of drugs, muggings on trains, in the streets, on public transport, cars set alight, schools vandalised, murderous new crimes, lawlessness in the suburbs, town centres emptying and fear seeping in and taking over.
Observation of the facts shows that these two phenomena, migration and insecurity, are linked in time and space and involve the same persons. It can therefore be legitimately concluded that this is a case of cause and effect.
Since the Treaty of Amsterdam, Europe has been in charge of the regulation of asylum, refugees and migrants. So what is Europe doing? Europe is drawing up plans and developing measures, 108 to be precise, with unspecified funding of course. Faced with a planetary phenomenon of migration, we counter it with plans, budgets and information campaigns. No doubt if Rome, Byzantium, Spain and Europe had had such plans, then Alaric, Attila, the Saracens, Tamburlaine, the Ottomans, the sack of Rome, the fall of Constantinople, the raids on the Mediterranean coasts and centuries of fear could all have been prevented.
What it all adds up to is that, once again, the decision makers of the European Union are not dealing with either the causes or the scope of the problem. In the end, if there is a migration towards the European continent, that is because this continent is emptying fast. Italy, for example, will lose 17 million people from the workforce between now and 2050, and you are happy to conclude, along with the UN population division, that 159 million non-Europeans will have to be imported between now and 2050.
But between now and 2050, two generations could be born here, in Europe, with the right demographic policy for the same budgetary cost as has been allocated to importing non-Europeans.
With population growth relaunched, Europe would create the internal market, the new demand and the additional dynamism needed to resolve at a stroke the stupid problem of unemployment created artificially by a policy of recession, immigration and ruinous taxation.
But for that to happen, we would have to deal with causes and the European Union is all about treating symptoms, prescribing palliatives and nursing care for an extremely elderly continent which is being allowed to sink into an Asian and African demographic lagoon.
Klamt report (A5-0052/2000)
Mr President, we have naturally supported Mrs Klamt' s report because of our desire and our duty to protect our children and everyone else in an extremely vulnerable position. The report is also a good text in that respect.
However, after the speeches other Members have made about the necessary and legitimate condemnation of child prostitution, those who organise it and those who make use of it, I want to talk about the general phenomenon of prostitution. In the wake of Mrs Gröner and Mrs Roure, who tackled this phenomenon, I want to mention the upsurge in prostitution in Strasbourg and Brussels during this Parliament' s part-sessions. Of course, our institution as such is not responsible for this evil. All the same, the coincidence is distressing.
Tolerating prostitution, closing one' s eyes to the shop windows, right here in Brussels, where prostitutes are on show like so much merchandise, as if this were a commercial activity which could be listed in a trading register, is ignoble and also irresponsible on the part of elected representatives responsible for the welfare of the community. We can hardly be surprised that certain individuals, at best psychologically weak, at worst deliberately criminal, lose all their moral principles and commit reprehensible acts not because of any geographic remoteness or cultural difference, but because, in their own countries, those moral principles have disintegrated.
It is not just children' s human dignity that must be defended, even though their natural vulnerability justifies our affording them major protection. That dignity must be defended and promoted for each and every one of us. If dignity does not belong to everyone then it ceases to exist. The struggle against the scourge of prostitution will only be really effective when we stop talking about ourselves in one way and about other people in another way, and when we apply to ourselves the principles and measures we legitimately want to see applied elsewhere.
Selling one' s body to survive is often the outcome of a desperate situation which we must remedy by ambitious policies to develop and support charitable organisations involved in bringing up children. Exploiting that economic and social misery, as pimp or client, is a criminal act and that is how we must approach it. The Klamt report is perhaps not sufficiently ambitious, but at least it has the merit of going in the right direction.
Mr President, I voted for the Klamt report, not only because I am in favour of any measure which contributes to eliminating child sex tourism, but also because I want to provide encouragement for more to be done. I would argue that the report still lacks something, namely greater focus on procedures for punishing the citizens of the European Union States, who, sadly, are the main perpetrators of this abomination. We must not forget that there are many Europeans who feed this scourge of the new millennium
The text we are debating today certainly affects us more than most since it is about protecting children against sex tourism.
The European Commission has drawn up a report of the measures which have been taken in this field. In view of the results, it is clear that the European Union and its Member States must increase their efforts to combat sex tourism and the exploitation of children. The Member States must pass extra-territorial legislation allowing them to carry out investigations, prosecute and punish any individual guilty of crimes committed abroad and linked to child sex abuse.
We must go even further and establish measures such as a coherent child protection policy by creating a new general legal base in the context of the next revision of the Treaty, with adequate Community funding. I also think it is essential to incorporate the rights of the child into the Charter of Fundamental Human Rights.
In conjunction with this, we must take action at grass-roots level by encouraging travel agencies, tour operators, transport and advertising companies to set up self-regulation systems designed to combat child sex tourism, and by creating free helplines for children in distress in every Member State.
Exemplary penalties must be imposed on the people guilty of such monstrous behaviour. The fact is, when people are in a foreign country, in an unfamiliar region, they can act in complete anonymity and convince themselves that child abuse is less reprehensible in a different social and cultural context, and that the moral principles in force in their own country do not apply. That is intolerable! We must not be blind to the fact that the Internet facilitates these 'practices' . This is why Parliament calls on the Commission to assess the link between child pornography on the Internet and the growth in sex tourism, and to propose practical measures against the phenomenon!
It is also essential to recognise that prostitution in general in the developing countries is very often due to poverty, affecting children, women and men. We must also fight on those grounds because there will always be unscrupulous people around to exploit human poverty.
I want to end by reaffirming that children, this world' s future, are one of the most vulnerable groups in the population, with specific needs that have to be protected. We must never forget that every individual' s childhood and the particular circumstances of their family and social circle in large measure determines their adult life. Consequently, all the European Union and Member State institutions must be inspired in their action by the protection of children' s rights as recognised in the United Nations Convention of 20 November 1989.
I am voting with total conviction in favour of Ewa Klamt' s report on combating child sex tourism.
Amendment No 1, which defines the child as any person under the age of 18 years, seems to me essential to the consistency of this report. The report rightly places this form of slavery in the general context of cross-border organised crime. That means the fight we are engaged in here cannot be dissociated from the problem of the trade in human beings and child pornography. Faced with the exponential development of the latter on the Internet, Amendment No 2 is essential.
It is all the more necessary to criminalise these forms of child slavery because there is a line of thought seeking to gain currency today for the idea that 'sex workers' are workers like any others. But a fundamental boundary has been overstepped when sexually exploited children are also represented as 'workers' . In fact, this comes down to accepting the phenomenon of child sex tourism, on the pretext that the social and cultural context is different in countries where it is not unusual to work as a little slave from the age of five.
To stop that kind of sideways drift, the report rightly recommends supporting the draft optional protocol on the sale of children, child prostitution and pornography portraying minors, which would be attached to the International Convention on the Rights of the Child.
Criminal law must remain within the Member States' area of competence but, to be effective, the struggle against organised crime undeniably involves strengthening judicial cooperation in criminal cases, on the basis of extending the Europol mandate. Amendment No 3 broadens the terms of this measure. The creation of a European observatory for missing children would seem to respond to the disturbing situations in the candidate countries and the vulnerability of some young people in our own countries (asylum seekers, illegal immigrants, young people from broken homes and marginalised families, and so on).
Let us try to look out for the future of these child victims, not just for the psychological consequences but also for the medical effects. The sex industry destroys the prospects of children who pick up the AIDS virus and sexually transmissible diseases. These sick children cannot even return to their families, which are just as crushed by poverty and social or ethnic discrimination. Any paedophiles found guilty must be banned from activities involving contact with minors and we must crack down hard on them, as called for in Amendment No 9.
Mrs Klamt has presented a good report today. I am delighted Mr Marchiani' s amendments reaffirming the criminal nature of child sex tourism have been incorporated but, at the same time, I am disappointed at the rejection of other amendments tabled by my colleague which were intended to strengthen the principles set out in the text, without altering its general meaning.
Obviously, this form of 'tourism' is a crime. How else could we, as parents, especially mothers, and elected representatives, doubly responsible for the continuity of our societies, regard these acts, all the more heinous because they are committed against the weakest of all? But should we be astonished at this phenomenon when, at the same time, the development of prostitution, more generally, does not cause offence? How can we criminalise the perverts who go to the ends of the earth to violate children without, at the same time, condemning the pimps and clients who exploit girls from the East attracted to our countries by lies, and even by force?
This is an area where double standards must apply least of all. Belgian society is currently being rocked by paedophile trials, and similar proceedings often go on in our own countries. The poverty of some parts of the world is certainly used by irresponsible adults to try to explain the unjustifiable sexual exploitation of children. Nevertheless, the permissiveness of our societies, the libertarian views some people express, even in this House, are undoubtedly the essential root of this evil, with geographical remoteness just an illusory and gratuitous excuse for the depraved. We cannot rejoice at so-called taboos collapsing, and then lament crimes which are merely the consequence of the disappearance of rules that are natural to all social life.
We must condemn these practices. Our respective states must take the necessary measures to prosecute and sentence those found guilty. But back home, in our own countries and towns, we must combat the sexual exploitation of children, which is only the most despicable form of sexual exploitation of any human being. The dignity of the individual, of the weakest in particular and of all in general, must be our guideline, in this area as in any other.
- I wholeheartedly support Ewa Klamt' s report on the fight against child exploitation. The report focuses specifically on combating child sex tourism but, as we all know, the issue is much broader than this.
Clearly, with new technology and globalisation, child pornography on the Internet, in particular, is an ever-growing international problem. Technology is proceeding faster than individual governments can legislate. Europe can act by strengthening child protection legislation and ensuring adequate child protection, particularly in some of the applicant countries, such as Romania and Hungary.
At present, it seems that animals have more rights than children in Europe. I believe we must be vigilant and ensure strong, effective measures are put in place to protect the rights of children in e-Europe.
Progress is, of course, being made. More and more European money is being given to combat child sex tourism and to increase public awareness about child protection, with a EUR 1 million separate budget line, and the STOP and DAPHNE programmes. But whilst I welcome the positive noises coming from Brussels, it is not enough.
Mr President, I am not calling for a nanny-state approach, but simply that, in a civilised society, we recognise the right of children to their childhood. That is too precious to become the plaything of wealthy, western tourists.
MacCormick report (A5-0061/2000)
Mr President, I voted for the MacCormick report on liability for defective products because 'it is meet and right so to do' . However, allow me to say that it does not go far enough for me or the Pensioners' Party. The European Union must do more to enforce liability for damages suffered by citizens, particularly the weaker members of society, caused by the defective products of public administration. How often do European pensioners receive their pensions on time? How often do widows and elderly people receive the correct allowance? The States are guilty of such offences and should be held liable. Since we punish private individuals and make them pay damages, why should we not exact just as much payment, and I would advocate greater penalties, when the damages are caused by public authorities?
Turmes report (A5-0078/2000)
Mr President, ladies and gentlemen, environmental protection is a prestigious field of politics, and rightly so. However, it is precisely the subject of renewable energy sources that must be freed from the burden of ideology and wishful thinking, as well as from the material misuse of energy sources themselves. The present report on the subject of renewable energy sources does precisely the opposite, and that is why I have rejected it. What, for example, is to be made of the much-touted benefits of wind power, something I consider to be an economic and ecological mistake? No appreciable percentage of an ultramodern industrial state' s energy needs can be met from wind power. We are still talking about mere thousandths of the overall requirement.
Last year in Germany, two billion kilowatt hours were generated through wind power. That is just 0.8% of the total requirement of 2,500 billion kilowatts, and even that has cost the taxpayer DM 3 billion in grants. Clearly, then, the future does not lie down this particular road, and we should therefore turn back from this economic and ecological blind alley and find ourselves a new direction.
Mr President, I read the Turmes report on electricity very carefully and I voted for it. How could anybody fail to support any initiative which stresses the importance of electricity, of which we are all aware? However, I have taken the floor to explain my reasons for voting in this way because I wish to say that, once again, there is something missing. The Turmes report lacks a recommendation to provide the most vulnerable citizens of our Union, who have the lowest economic means, not with electricity at a reduced price, but with free electricity. Nowadays, it is impossible to live without electricity. Electricity is like the water we drink and the air we breathe. Do we pay for the air we breathe? Then we should not have to pay for electricity either if we do not have the means to do so.
- (SV) Regarding paragraphs 11-16 concerning supports to renewable energy sources, we would provide the following clarification.
We want to promote the development of renewable energy sources but believe that this should not be done by means of direct subsidies but, instead, through the use of various financial instruments of control, for example higher tax on fossil fuels, environmental charges and stricter application of the polluter-pays principle. In addition, support ought to be given to research and development projects for the promotion of renewable energy sources.
The final text of Mr Turmes' report is bound to disturb anyone committed to a rational energy policy based on environmental conservation as the vital imperative.
Of course, there is no problem with the general aims of the report. The current situation and its share of disasters now regularly oblige us to recognise the importance of what is at stake, and there is no difficulty at this time in making fishermen, oyster farmers and other operators on the French coast see the advantages of doing away with an energy policy whose conditions require unregulated rusty boats to transport carcinogenic oil waste under flags of convenience.
At that point, however, under the dual influence of the compromises so dear to this House and the environmentalist creed which takes off from confirmed observations into flights of utopian fancy, Mr Turmes report becomes a truly labyrinthine system, producing absolutely everything but the simple promotion of renewable energies.
So we will pass over in silence, out of charity, the side-effects of the rapporteur' s proposal for the creation of a tax on CO2 emissions, which highlights the environmentally-friendly nature of nuclear energy and how 'clean' it is, thus contributing to the preservation of the ozone layer. We are delighted at this possible interpretation, but we doubt whether that was your intention.
But, on the other hand, we must emphasise that from your first paragraph onwards you are proposing nothing less than the creation of a European tax. The adoption of such a measure would be regarded as creating an extremely serious precedent by anyone opposed to a standardised European taxation system.
You ingenuously demand the uniform application of Community guidelines on state aid, with all Member States and all energy subject to the same provisions. You hope thereby eventually, well, as soon as possible, really, to impose not just common but identical energy policy on Northern Finland, Central Spain, the Southern Alps and the outermost regions of the Union. It is symbolic, and really rather distressing, that the only amendment tabled at the sitting emphasises the specific nature of island situations, proof of the lack of discernment to which your frenzy to impose your idea of energy policy drives you.
But your egalitarian fancy turns into doctrinaire blindness when you express the wish to see restrictive targets imposed on the Member States, supported by sanctions if these targets are not achieved. This type of challenge is not appropriate in an area which has not yet officially ceased regarding the Member States as independent nations, freely implementing policies of their own choice.
You have the merit of having shown your hand, although in a rather peremptory way, by affirming that the Member States recognise that it is necessary to promote renewable sources of energy as a priority. We believe it is indeed necessary to promote these renewable energy sources, but that the priority is to draw up an overall energy plan which treats existing sources with some respect and, in particular, includes the adaptations of nuclear infrastructure needed for greater safety. Because, actually, its total eradication, which you seem to be so keen on, is impossible without exclusively handing over seven-tenths of the surface of the planet to the development of the replacement energies, as you define them.
That simple observation is all it takes to condemn a text where good intentions are not enough to mask federalist logic and a dangerous lack of realism.
Resolution on the cloning of human beings
Mr President, we agreed with many points in the motion for a resolution, for example with the proposal that the European Parliament should submit a complaint to the Patent Office, but also with the criticism of the structures of the European Patent Office. However, we were very divided when it came to the vote. I, for example, voted for the resolution because, for me, it sent out important signals concerning human dignity. Many in the group - quite rightly, too, I think - abstained from voting because most of the amendments of the Group of the European People' s Party were adopted.
I think it was the wish of the Group of the European People' s Party to attempt to transform this motion for a resolution into an advert for the patenting directive. They did not succeed, but they have nonetheless weakened the resolution. However, I am confident that the European Parliament will stop deceiving itself before long, by which I mean deceiving itself that the directive on patenting prohibits the patenting of human genes or parts of the human genetic make-up. That is unfortunately not the case. There is absolutely no point in burying one' s head in the sand and always maintaining the opposite of what is in fact the case, on the principle that the more you insist on something, the closer it comes to becoming a reality. Contrary to what Parliament believes, this patent is no isolated case. For years, the European Parliament has not patented human genes where they originate, in the body. However, the patenting of human genes and parts of the human genetic make-up still goes on. This is an affront to human dignity and also signifies a commercialisation of the human body. I was delighted to see that both the European and the German federations of medical practitioners are so clear-sighted about the fact and have also warned that research might be impeded by the patenting of genes.
It is also nonsense and self-deluding to maintain that the directive on patenting would prohibit this. I think this very case has shown that we need to revise the directive on patenting and that, above all, we need a moratorium on the patenting of human genes and parts of the human genetic make-up, for I believe that, with the granting of the present patent, the ethical and social consequences have become more than clear.
Mr President, I very much regret, also on behalf of my group, that a minority has succeeded in introducing extraneous ideological factors into the resolution concerning necessary changes to the way in which patent law keeps pace with biotechnology. This neither helps clarify patent law in the European Union nor makes for better and urgently needed protection against the rampant commercialisation of the building blocks of life. On the contrary. In its current form, the adopted text further reduces the minimum level of protection provided under the 1998 directive on bio-patents. In this way, there is a growing danger that the genetic inheritance of mankind will be taken from the community as a whole and made into a profitable commodity for the few. In order to counter this danger, my group and I have voted in such a way as to reject any elements which have nothing to do with patent protection for biotechnological inventions. In the end, we have voted as a unit against the resolution. That does not prevent me and my group from campaigning, in the future too, for a situation in which ethical limits upon medical research and therapy are all complied with. It is human dignity which provides the decisive standard.
- We have had a lengthy debate in this house on the patenting of biotechnology. I myself, together with other Green deputies, warned of the consequences at the time. Specifically, I warned that to make patents on human genes or part of human genes would jeopardise the freedom of research and impede the progress of medicine.
Genetic information can only be discovered, it cannot be invented.
Commercialisation of the knowledge of the human genome, which has been accumulated by research in many parts of the world, would jeopardise the medical application of this important scientific knowledge about the human body and its functions.
The human genome and its sequences should not be patentable.
The granting of this patent by the European Patent Office is deeply shocking and must be revoked.
Because we have no faith in the drug companies which are more interested in profits than in people, or, unfortunately, in certain researchers and doctors who are wedded to their logic, we must obviously agree with the spirit of the (new) Amendment No 3b, rejecting any intervention in the human germline and any cloning of human beings.
Our vote against human cloning is primarily intended to express our lack of confidence in the present economic and social organisation, certainly not our rejection of science and its possibilities.
We are not in principle opposed to intervention in the human germline for people who want to have children without risking malformation, any more than we are opposed to cloning with a view to developing human tissues intended for grafting. Such techniques would undeniably represent progress for humanity, as would many others still to come, if they were not led astray, as now, by the lure of profit, but were used in an aware and disinterested spirit of humanity.
- My vote in this matter is in support of the need to ensure that the European Patent Office improves its procedures to prevent any patent being used in human cloning.
The University of Edinburgh' s application for this patent has nothing to do with cloning (cloning was considered impossible when the patent was filed!)
It is established and legitimate practice in both academic and biopharmaceutical research to genetically manipulate human cells in tissue culture. This has been done for many years and is a major method of learning how genes and cells function. It bears no relation to genetic manipulation of people or embryos. It is misleading to suggest that the object of this patent is to genetically manipulate humans. The University of Edinburgh have indicated their willingness to cooperate with any suitable modification of the patent.
It think it should be made clear that the potential application of this patent in human cells is to guide the production of particular cells that could be useful in transplantation therapy for conditions such as Parkinson' s disease, strokes, diabetes and heart failure.
This is what the Edinburgh research is about.
- (SV) On 8 December 1999, the European Patent Office approved 'by mistake' Patent No EP 69 53 51 concerning the genetic manipulation of human cells and embryos.
As a Swedish Social Democratic Member of the European Parliament, I have supported that resolution which now very firmly repudiates the European Patent Office' s decision, a decision which is contrary to people' s moral concepts and to EU and national legislation concerning patent law which applies within the European Union.
By means of this explanation of vote, I want to express my anger and very deep disappointment at the fact that the European Patent Office can deal with a question about life itself in such a totally and indefensibly careless and negligent way.
At the same time, I presume that the European Patent Office as an authority, and its representatives personally, are drawing the necessary conclusions from what has happened.
This totally unacceptable decision on a patent concerning the genetic manipulation of human cells and embryos must consequently be rescinded and revoked as soon as possible, and this in order to protect life, the greatest and most sacred gift we have.
- I would like to first congratulate those who have drafted and voted on Directive 98/44/EC which is a step forward in the protection of the human being.
Unfortunately, companies have already been developing and patenting cloning techniques. While they state that they support the ban on 'reproductive cloning' , they have already patented and commercialised human closed cells in order to treat age-related and degenerative diseases. A patent for these techniques has been granted in the UK since August of 1995.
While I understand the argument that bona fide cloning experimentation may contribute to scientific advances which would alleviate human suffering, I must point out that there exists a loophole for the totally unacceptable usage of the human embryo at the stage of stem cells, cultures 'out of their natural environment' . Indeed, this experimentation, under the guise of 'therapeutic cloning' is already patented, and the object of ongoing research. In light of this reality, I would ask the Commission to issue a particular reference to the patenting of the human embryo at the stage of stem cells.
Scientific research is now doing more than explore and analyse the world, it is changing it. The Patent office has acknowledged a 'linguistic' mistake which does not seem to be entirely corroborated by Article 11 of the description of the intervention. A mistake like that becomes symbolic, a sort of Freudian slip, and it has impelled us today to hold this fundamental debate on cloning, certainly, but above all on whether the living organism should be patented.
Soon we will be cloning our pets. Just recently there was the statement by Bill Clinton and Tony Blair on free access to the genetic heritage of human beings, plants, animals and genes have been patented, and Craig Venter claims to own 97% of the human genome. GM corn, manipulation of the living organism, transplanting animal organs into human beings - we are entering unknown territory and there are great fears we must confront. Where will it end? Why should we put our trust in science alone in this new context? The issues and debates we face are increasingly complex and politicians will soon have to be multilingual and multicultural scientific experts as well, if they want to understand and not accept the word of experts as gospel. As elected representatives and citizens, we are outpaced by issues where the scientific component is too strong.
Science and the experts are suffering the consequences of serious crises (for instance, mad cow disease) and indeed the implications of crises to come, because they cannot tell us what the results of their interventions will be: dissemination of GMOs in the environment, manipulation of the living organism, genetic manipulation. Science itself seems outpaced by the onward rush of sorcerer' s apprentices with no longer any taboos, moral boundaries or ethics. Their research laboratories, which long ago became ivory towers, are increasingly surrounded by the business offices which are proliferating in this new biological El Dorado between knowledge and profit. There is plenty of money at stake. Will the political authorities have the power to regulate this new market and ensure that the ethical dimension is respected in genetics? Or will we soon find ourselves in the kind of world depicted in that excellent film 'Gattaca' ? It is not enough for the Patent Office to acknowledge a mistake and make its excuses. There are so many uncertainties at the legal and moral level, about the future acceptability of patents applied for, which are currently in the thousands.
The debate about the moral boundaries of biotechnology and how to control them has begun. Categories of 'forbidden knowledge' must certainly be created but without making the mistake of those who condemned Copernicus, Harvey (the heart is not the repository of the soul, but a large organ), or Jenner (the smallpox vaccine).
That concludes the vote.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 12.40 p.m.)